UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04356 Franklin California Tax-Free Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period:_ 6/30/10 Item 1. Reports to Stockholders. Franklin California Tax-Free Trusts annual report goes into greater detail about municipal bond market conditions during the period. In addition, you will find performance data, financial information and a discussion from the portfolio managers. Please remember that all securities markets fluctuate, as do mutual fund share prices. Municipal bonds can provide tax-free income and diversification from equities. Despite periods of volatility, municipal bonds have a solid long-term record of performance, driven mostly by their income component. Please check our website at franklintempleton.com for special portfolio manager commentary. Although market conditions are constantly changing, we remain committed to our disciplined strategy as we manage the Funds, keeping in mind the trust you have placed in us. We appreciate your confidence and encourage you to contact us when you have questions about your Franklin Templeton tax-free investment. Sincerely, Charles B. Johnson Chairman Franklin California Tax-Free Trust Rafael R. Costas Jr. Senior Vice Presidents and Co-Directors Franklin Municipal Bond Department This letter reflects our analysis and opinions as of June 30, 2010. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. Not part of the annual report | 3 Annual Report State Update and Municipal Bond Market Overview Californias large, diverse and wealthy economy  the eighth largest in the world  has a gross state product of $1.8 trillion and is responsible for 13% of U.S. gross domestic product. 1 However, during the year under review, the states economy remained weak and was not expected to experience an economic rebound sooner than the nation as a whole. The state unemployment rate rose sharply from 11.6% in June 2009 to 12.3% by June 2010, well above the 9.5% national rate. 2 Some positive trends that may bode well for Californias growth prospects are its well-educated workforce, capacity to attract venture capital, prominence in the growing biotechnology and alternative energy industries, and stabilizing real estate market. In addition, the state experienced a significant rebound in manufacturing activity in 2010s first quarter, while construction activity picked up but did not return to prerecession levels. Limited fiscal flexibility, a difficult political environment and weak revenue collections made the state financially vulnerable during the recent downturn. Approval by two-thirds of the legislature is required to pass a budget and the governor needs legislative consent to raise revenues or order spending cuts. Additionally, voter approval is required to issue general obligation or deficit bonds. In July 2009, Governor Schwarzenegger signed an amended budget passed by the California Senate and General Assembly. Since that time, the projected current-year budget gap increased. In response, the governor declared a state fiscal emergency and called the legislature into special sessions to address the gaps. Despite a positive trend of higher-than-anticipated tax revenues from December 2009 through March 2010, revenues fell short of expectations again in April. As the budget moved further out of balance, by mid-May the governor sought to eliminate a revised, $19.1 billion budget gap for the 2010-11 fiscal year. 3 Under a fresh round of austerity measures, he proposed elimination of the states welfare-to-work program (CalWORKS), slashing by 60% all mental health programs at the county level, the appropriation of $880 million from state transportation projects, and imposition of an across-the-board 10% wage cut for 1. Source: Moodys Investors Service, New Issue: Moodys Assigns Baa1 to up to $2B State of California General Obligation Bonds; Outlook is Stable, 2/24/10. 2. Source: Bureau of Labor Statistics. 3. Source: California State Controllers Office, www.sco.ca.gov. 4 | Annual Report all state workers. 4 State parks and K-12 education spending would be spared, and tax increases would not be implemented to bolster Californias finances under the new plan. The Democrats in the Senate and Assembly countered with two competing plans that blocked the governors proposed elimination of CalWORKS and a wage cut for state workers. The Senate plan proposed higher income and alcohol taxes and an extended tax hike on vehicles. The Assembly plan proposed the sale of bonds to provide funding for education, local governments and business incentives. State lawmakers were unable to reconcile the three plans and missed the June 15, 2010, budget deadline. On June 28, lawmakers left Sacramento for a month-long summer recess without passing a budget for the upcoming fiscal year. They continued to work from their home districts during the recess and were expected to return to the capital if a budget agreement were reached. Californias tax-supported debt increased substantially during the fiscal year and was seventh-highest among the 50 states at $2,362 per capita or 5.6% of personal income, compared with the $936 and 2.5% national medians. 5 Moreover, with California implementing a long-term strategic plan including voter-authorized projects necessary to support ongoing economic growth, its debt burden is likely to rise in the next few years. Although there were signs Californias recession was lifting, the negative impact on municipal credit continued in tandem with the states persistent revenue deterioration, increased spending pressures and depletion of reserve funds. During the period, independent credit rating agency Moodys Investors Service assigned Californias general obligation bonds an A1 rating with a stable outlook. 6 Although Moodys judges obligations rated A1 as upper-medium grade and subject to low credit risk, it was nonetheless among the worst ratings assigned to any U.S. state, suggesting a susceptibility to credit impairment over the long term. 6 The rating and outlook reflected the budgetary shortfalls the state faced, as well as possible liquidity strains resulting from such shortfalls, particularly if the legislature fails to enact timely solutions. In addition, Moodys expects state legislators will address any further challenges to its budgetary balance and liquidity without another major cash crisis. 4. Source: The San Francisco Chronicle, Californias Painful Budget Revision, 5/15/10. 5. Source: Moodys Investors Service, Special Comment: 2010 State Debt Medians Report, May 2010. 6. This does not indicate Moodys rating of the Fund. Annual Report | 5 During the 12 months ended June 30, 2010, the municipal bond market delivered solid returns to investors, as the Barclays Capital (BC) Municipal Bond Index posted a total return of +9.61%. 7 The U.S. Treasury market trailed the tax-exempt market during this reporting period with a +6.67% total return as measured by the BC U.S. Treasury Index. 8 Despite municipal bonds relative strength, many tax-free bonds retained their pre-tax yield advantage over Treasuries. As of June 30, 2010, the +5.00% yield of the BC Municipal Bond Index: Long Component exceeded the +3.68% yield of the BC U.S. Treasury Index: Long Component. 9 Investors continued to purchase municipal bond mutual fund shares even though budgetary pressures at state and local levels and concerns regarding some issuers abilities to repay debt were well publicized. Many municipal bonds were re-rated during the period due to a changing economic landscape, rating downgrades of bond insurers, and reconciliation between corporate and municipal rating scales. Moodys Investors Service and Fitch recalibrated ratings for many state and local government issuers to bring them in line with corporate and sovereign ratings. In some cases, these changes resulted in as much as a three-notch rating increase. Investor interest also increased for lower investment-grade and speculative-grade issues during the reporting period, which drove up the BC Baa Municipal Bond Index 15.34% and the BC Municipal Bond High Yield Index 21.90%, compared with the BC Aaa Municipal Bond Indexs +6.61% total return. 10 7. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. 8. Source: © 2010 Morningstar. The BC U.S. Treasury Index is the U.S. Treasury component of the U.S. Government Index and covers public obligations of the U.S. Treasury with a remaining maturity of one year or more. 9. Source: © 2010 Morningstar. The BC Municipal Bond Index: Long Component is the long (22+ years) component of the BC Municipal Bond Index. The BC U.S. Treasury Index: Long Component is the long component of the BC U.S. Treasury Index and covers public obligations of the U.S. Treasury with remaining maturity of 10 years or more. 10. Source: © 2010 Morningstar. The BC Baa Municipal Bond Index is the Baa credit quality component of the BC Municipal Bond Index. The BC Municipal Bond High Yield Index consists of bonds that are nonrated or rated Ba1 or below. They must have an outstanding par value of at least $3 million and be issued as part of a transaction of at least $20 million. The bonds must be dated after 12/31/90 and must be at least one year from their maturity date. The BC Aaa Municipal Bond Index is the Aaa credit quality component of the BC Municipal Bond Index. 6 | Annual Report The American Recovery and Reinvestment Act of February 2009 allowed municipalities to issue taxable bonds and receive a 35% federal government subsidy for all coupon payments distributed to investors for the life of the bonds. This subsidy enabled municipalities to borrow significantly below their after-tax cost in the traditional tax-exempt municipal bond market. In May 2010, the House of Representatives modified and approved certain provisions of the Act. If these modifications become law, municipalities would continue to receive a subsidy for their taxable borrowing at 32% starting in 2011 and 30% in 2012. Municipal bond new-issue supply rose 3.9% in the first half of 2010 compared with the first half of 2009. 11 Notably, issuance of taxable municipals surged 157.8% while tax-free issuance fell 19.8% for the same period. 11 This comparative shortage of tax-free supply, at a time when many observers believed taxes are likely to rise in the future, supported the municipal bond markets performance. We continued to believe these new, subsidized, taxable municipal bonds, known as Build America Bonds, may suppress future supply of tax-exempt municipal bonds as long as the government permits their use. Given the various ratings changes, the relatively steep yield curve, and the reduced tax-exempt supply during the reporting period, we looked for opportunities to keep the portfolio fully invested in longer term bonds. The foregoing information reflects our analysis and opinions as of June 30, 2010, the end of the reporting period. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 11. Source: Thomson Reuters. Annual Report | 7 Franklin California Insured Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin California Insured Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and California personal income taxes as is consistent with prudent investment management and the preservation of capital by investing at least 80% of its net assets in insured municipal securities that pay interest free from such taxes. 1, 2 Credit Qu a lity Bre a kdown * Franklin California Insured Tax-Free Income Fund Based on Total Long-Term Investments as of 6/30/10** AAA % AA % A % BBB % Not Rated by S&P % *Standard & Poors (S&P) is the primary independent rating agency; Moodys is the secondary rating agency. Securities not rated by an independent rating agency are assigned comparable internal ratings. Ratings for securities not rated by S&P are in the table below. The letter ratings are provided to indicate the creditworthiness of the Funds bond holdings and generally can range from AAA or Aaa (highest) to Below Investment Grade (lowest). **Does not include short-term investments and other net assets. Ratings Moodys Internal AAA or Aaa % % AA or Aa % % A % % BBB or Baa  % Total % % We are pleased to bring you Franklin California Insured Tax-Free Income Funds annual report for the fiscal year ended June 30, 2010. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. Fund shares are not insured by any U.S. or other government agency. They are subject to market risks and will fluctuate in value. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 36. 8 | Annual Report Dividend Distributions* Fra n kli n Califor n ia I n s u red Tax-Free I n come F un d Dividend per Share Month Class A Class B Class C Advisor Class J u ly 2009 4.60 ce n ts 4.08 ce n ts 4.06 ce n ts 4.69 ce n ts A u g u st 2009 4.60 ce n ts 4.08 ce n ts 4.06 ce n ts 4.69 ce n ts September 2009 4.60 ce n ts 4.07 ce n ts 4.06 ce n ts 4.69 ce n ts October 2009 4.60 ce n ts 4.07 ce n ts 4.06 ce n ts 4.69 ce n ts November 2009 4.60 ce n ts 4.07 ce n ts 4.06 ce n ts 4.69 ce n ts December 2009 4.50 ce n ts 3.94 ce n ts 3.93 ce n ts 4.60 ce n ts Ja nu ary 2010 4.50 ce n ts 3.94 ce n ts 3.93 ce n ts 4.60 ce n ts Febr u ary 2010 4.50 ce n ts 3.94 ce n ts 3.93 ce n ts 4.60 ce n ts March 2010 4.54 ce n ts 3.98 ce n ts 3.96 ce n ts 4.64 ce n ts April 2010 4.54 ce n ts 3.98 ce n ts 3.96 ce n ts 4.64 ce n ts May 2010 4.54 ce n ts 3.98 ce n ts 3.96 ce n ts 4.64 ce n ts J un e 2010 4.59 ce n ts 4.06 ce n ts 4.04 ce n ts 4.70 ce n ts *Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance Overview The Funds Class A share price, as measured by net asset value, increased from $11.45 on June 30, 2009, to $12.07 on June 30, 2010. The Funds Class A shares paid dividends totaling 54.50 cents per share for the same period. 3 The Performance Summary beginning on page 11 shows that at the end of this reporting period the Funds Class A shares distribution rate was 4.37%, based on an annualization of the current 4.59 cent per share dividend and the maximum offering price of $12.61 on June 30, 2010. An investor in the 2010 maximum combined effective federal and California personal income tax bracket of 41.21% would need to earn a distribution rate of 7.43% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class B, C and Advisor shares performance, please see the Performance Summary. During the year under review, renewed investor interest in municipal bonds and limited new-issue supply tended to reduce the Funds income, which caused dividends to decline slightly. 3. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Annual Report | 9 Portfolio Breakdown Fra n kli n Califor n ia I n s u red Tax-Free I n come F un d 6/30/10 % of Total Long-Term Investments* General Obligation % Hospital & Health Care % Subject to Government Appropriations % Prerefunded % Transportation % Utilities % Tax-Supported % Higher Education % Other Revenue % Housing % *Does not include short-term investments and other net assets. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities. We generally employ a buy-and-hold approach and invest in securities that we believe should provide the most relative value in the market. As we invest during different interest rate environments, our portfolio becomes progressively more diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. Managers Discussion Consistent with our strategy, we sought to remain fully invested in bonds that maintain an average weighted maturity of 15 to 30 years with good call features. The combination of our value-oriented philosophy of investing primarily for income and a positive sloping municipal yield curve favored the use of longer term bonds. We also maintained our conservative, buy-and-hold investment strategy as we attempted to provide shareholders with high, current, tax-free income. Thank you for your participation in Franklin California Insured Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 10 | Annual Report Performance Summary as of 6/30/10 Franklin California Insured Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRCIX) Change 6/30/10 6/30/09 Net Asset Val u e (NAV) +$ $ $ Distributions (7/1/096/30/10) Divide n d I n come $ Class B (Symbol: FRCBX) Change 6/30/10 6/30/09 Net Asset Val u e (NAV) +$ $ $ Distributions (7/1/096/30/10) Divide n d I n come $ Class C (Symbol: FRCAX) Change 6/30/10 6/30/09 Net Asset Val u e (NAV) +$ $ $ Distributions (7/1/096/30/10) Divide n d I n come $ Advisor Class (Symbol: n/a) Change 6/30/10 6/30/09 Net Asset Val u e (NAV) +$ $ $ Distributions (7/1/096/30/10) Divide n d I n come $ Annual Report | 11 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n i n cl u des maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Distrib u tio n Rate 3 % Taxable Eq u ivale n t Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Eq u ivale n t Yield 4 % Total A nnu al Operati n g Expe n ses 6 % Class B 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Distrib u tio n Rate 3 % Taxable Eq u ivale n t Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Eq u ivale n t Yield 4 % Total A nnu al Operati n g Expe n ses 6 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Distrib u tio n Rate 3 % Taxable Eq u ivale n t Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Eq u ivale n t Yield 4 % Total A nnu al Operati n g Expe n ses 6 % Advisor Class 7 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Distrib u tio n Rate 3 % Taxable Eq u ivale n t Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Eq u ivale n t Yield 4 % Total A nnu al Operati n g Expe n ses 6 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 12 | Annual Report Performance Summary (continued) Total Return 10,000 Investment Total return over the periods shown. It includes any current, account fees and reinvested distributions. income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Average Annual Total Return Class A 6/30/10 1-Year + % 5-Year + % 10-Year + % Average Annual Total Return Class B 6/30/10 1-Year + % 5-Year + % 10-Year + % 7/00 6/02 6/04 6/06 6/08 6/10 Franklin C alifornia Insure d B C Munici p al Bon d In d ex 8 C PI 8 Tax-Free Income Fun d 14 | Annual Report Performance Summary (continued) Endnotes Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes B, C and Advisor) per share on 6/30/10. 4. Taxable equivalent distribution rate and yield assume the published rates as of 6/28/10 for the maximum combined effective federal and California personal income tax rate of 41.21%, based on the federal income tax rate of 35.00%. 5. The 30-day standardized yield for the 30 days ended 6/30/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 6. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Effective 10/31/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 10/31/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 10/30/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 10/31/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +15.35% and +8.97%. 8. Source: © 2010 Morningstar. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 15 Your Funds Expenses Franklin California Insured Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 16 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 1/1/10 Value 6/30/10 Period* 1/1/106/30/10 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class B Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.61%; B: 1.16%; C: 1.16%; and Advisor: 0.51%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 17 Franklin California Intermediate-Term Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin California Intermediate-Term Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and California personal income taxes as is consistent with prudent investment management and the preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund maintains a dollar-weighted average portfolio maturity (the time at which the debt must be repaid) of 3 to 10 years. Credit Quality Breakdown* Fra n kli n Califor n ia I n termediate-Term Tax-Free I n come F un d 6/30/10 % of Total Ratings Long-Term Investments** AAA % AA % A % BBB % Below I n vestme n t Grade % Not Rated by S&P % *Standard & Poors (S&P) is the primary independent rating agency; Moodys is the secondary rating agency. Securities not rated by an independent rating agency are assigned comparable internal ratings. Ratings for securities not rated by S&P are in the table below. The letter ratings are provided to indicate the creditworthiness of the Funds bond holdings and generally can range from AAA or Aaa (highest) to Below Investment Grade (lowest). **Does not include short-term investments and other net assets. Ratings Moodys Internal AAA or Aaa  % A % % BBB or Baa % % Total % % We are pleased to bring you Franklin California Intermediate-Term Tax-Free Income Funds annual report for the fiscal year ended June 30, 2010. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 51. 18 | Annual Report Dividend Distributions* Fra n kli n Califor n ia I n termediate-Term Tax-Free I n come F un d Dividend per Share Month Class A Class C Advisor Class J u ly 2009 3.77 ce n ts 3.26 ce n ts 3.86 ce n ts A u g u st 2009 3.77 ce n ts 3.26 ce n ts 3.86 ce n ts September 2009 3.82 ce n ts 3.31 ce n ts 3.91 ce n ts October 2009 3.82 ce n ts 3.31 ce n ts 3.91 ce n ts November 2009 3.82 ce n ts 3.31 ce n ts 3.91 ce n ts December 2009 3.82 ce n ts 3.28 ce n ts 3.91 ce n ts Ja nu ary 2010 3.82 ce n ts 3.28 ce n ts 3.91 ce n ts Febr u ary 2010 3.82 ce n ts 3.28 ce n ts 3.91 ce n ts March 2010 3.82 ce n ts 3.29 ce n ts 3.91 ce n ts April 2010 3.82 ce n ts 3.29 ce n ts 3.91 ce n ts May 2010 3.82 ce n ts 3.29 ce n ts 3.91 ce n ts J un e 2010 3.72 ce n ts 3.19 ce n ts 3.81 ce n ts *Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance Overview The Funds Class A share price, as measured by net asset value, increased from $10.87 on June 30, 2009, to $11.42 on June 30, 2010. The Funds Class A shares paid dividends totaling 45.46 cents per share for the same period. 2 The Performance Summary beginning on page 21 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.82%, based on an annualization of the current 3.72 cent per share dividend and the maximum offering price of $11.68 on June 30, 2010. An investor in the 2010 maximum combined effective federal and California personal income tax bracket of 41.21% would need to earn a distribution rate of 6.50% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. During the year under review, renewed investor interest in municipal bonds and limited new-issue supply tended to reduce the Funds income, which caused dividends to decline slightly. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Annual Report | 19 Portfolio Breakdown Fra n kli n Califor n ia I n termediate-Term Tax-Free I n come F un d 6/30/10 % of Total Long-Term Investments* Subject to Government Appropriations % Tax-Supported % Hospital & Health Care % General Obligation % Utilities % Transportation % Other Revenue % Prerefunded % Housing % Higher Education % *Does not include short-term investments and other net assets. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities. We generally employ a buy-and-hold approach and invest in securities that we believe should provide the most relative value in the market. As we invest during different interest rate environments, our portfolio becomes progressively more diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. Managers Discussion Consistent with our strategy, we sought to remain fully invested in a portfolio of bonds that maintain an average weighted maturity of 3 to 10 years. We also maintained our conservative, buy-and-hold investment strategy as we attempted to provide shareholders with high, current, tax-free income. Thank you for your participation in Franklin California Intermediate-Term Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 20 | Annual Report Performance Summary as of 6/30/10 Franklin California Intermediate-Term Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FKCIX) Change 6/30/10 6/30/09 Net Asset Val u e (NAV) $ $ $ Distributions (7/1/096/30/10) Divide n d I n come $ Class C (Symbol: FCCIX) Change 6/30/10 6/30/09 Net Asset Val u e (NAV) $ $ $ Distributions (7/1/096/30/10) Divide n d I n come $ Advisor Class (Symbol: FRCZX) Change 6/30/10 6/30/09 Net Asset Val u e (NAV) $ $ $ Distributions (7/1/096/30/10) Divide n d I n come $ Annual Report | 21 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n i n cl u des maxim u m sales charges. Class A: 2.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Distrib u tio n Rate 3 % Taxable Eq u ivale n t Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Eq u ivale n t Yield 4 % Total A nnu al Operati n g Expe n ses 6 % Class C 1-Year 5-Year Inception (7/1/03) C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Distrib u tio n Rate 3 % Taxable Eq u ivale n t Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Eq u ivale n t Yield 4 % Total A nnu al Operati n g Expe n ses 6 % Advisor Class 7 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Distrib u tio n Rate 3 % Taxable Eq u ivale n t Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Eq u ivale n t Yield 4 % Total A nnu al Operati n g Expe n ses 6 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236. 22 | Annual Report Performance (continued) Total Return 10,000 Investment Total return over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Average Annual Total Return Class A 6/30/10 1-Year + % 5-Year + % 10-Year + % Average Annual Total Return Class C 6/30/10 1-Year + % 5-Year + % Since Inception (7/1/03) + % 7/00 6/02 6/04 6/06 6/08 6/10 Franklin C alifornia Interme d iate-Term B C Munici p al Bon d In d ex : C PI 8 Tax-Free Income Fun d 10-Year C om p onent 8 24 | Annual Report Performance Summary (continued) Endnotes Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 6/30/10. 4. Taxable equivalent distribution rate and yield assume the published rates as of 6/28/10 for the maximum combined effective federal and California personal income tax rate of 41.21%, based on the federal income tax rate of 35.00%. 5. The 30-day standardized yield for the 30 days ended 6/30/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 6. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Effective 10/31/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 10/31/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 10/30/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 10/31/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +15.68% and +9.15%. 8. Source: © 2010 Morningstar. The BC Municipal Bond Index: 10-Year Component is the 10-year (8-12) component of the BC Municipal Bond Index, which is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 25 Your Funds Expenses Franklin California Intermediate-Term Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 26 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 1/1/10 Value 6/30/10 Period* 1/1/106/30/10 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.65%; C: 1.19%; and Advisor: 0.55%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 27 Franklin California Tax-Exempt Money Fund Your Funds Goal and Main Investments: Franklin California Tax-Exempt Money Fund seeks to provide as high a level of income exempt from federal and California personal income taxes as is consistent with prudent investment management and the preservation of capital and liquidity. 1 The Funds portfolio invests at least 80% of its total assets in securities that pay interest free from such taxes. The Fund tries to maintain a stable $1.00 share price. Performance data represent past performance, which does not guarantee future results. Investment return will fluctuate. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. An investment in the Fund is not guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. This annual report for Franklin California Tax-Exempt Money Fund covers the fiscal year ended June 30, 2010. Performance Overview In an effort to promote continued economic recovery, the Federal Reserve Board held short-term interest rates at a historically low level during the 12-month period under review, which affected money market portfolio yields. As a result, Franklin California Tax-Exempt Money Funds seven-day effective yield was unchanged at 0.00% from June 30, 2009, to June 30, 2010. Investment Strategy We invest at least 80% of the Funds total assets in high-quality, short-term municipal securities whose interest is free from federal and California state personal income taxes. Although the Fund tries to invest all of its assets in tax-free securities, it is possible, although not anticipated, that up to 20% of its assets may be in securities that pay taxable interest, including interest that may be subject to federal alternative minimum tax. We have maintained a dollar-weighted average portfolio maturity of 90 days or less (effective June 30, 2010, the Fund is required to maintain a dollar-weighted average portfolio maturity of no greater than 60 days). 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 61. 28 | Annual Report Managers Discussion During the year under review, short-term municipal bond yields remained relatively low. The Securities Industry and Financial Markets Association (SIFMA) Municipal Swap Index, a benchmark for variable rate securities, which make up a large portion of Franklin California Tax-Exempt Money Fund, also stayed at low levels. The rate ranged from a high of 0.43% in the middle of August 2009 to a low of 0.15% in the beginning of January 2010, and reached 0.25% at period-end. 2 During the reporting period, issuance of variable rate demand notes (VRDNs) was extremely low compared to recent years, and demand for well-structured VRDNs supported low rates. Franklin California Tax-Exempt Money Fund continued to be very selective in purchasing high-quality securities. In this environment, the Funds yield remained at 0.00% for the reporting period. During the period under review, the Fund participated in several issues including Roseville Joint Union High School District tax and revenue anticipation notes (TRANs), Los Angeles Unified School District TRANs and VRDNs for California Education Facilities Authority Revenue for Stanford University and Metropolitan Water District of Southern California Waterworks Revenue. Thank you for your continued participation in Franklin California Tax-Exempt Money Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 2. Source: Thomson Financial. The SIFMA Municipal Swap Index is a weekly high-grade market index composed of seven-day tax-exempt variable rate demand notes produced by the Municipal Market Data Group. Actual issues are selected from Municipal Market Datas database of more than 10,000 active issues based on several specific criteria. Portfolio Breakdown Fra n kli n Califor n ia Tax-Exempt Mo n ey F un d 6/30/10 % of Total Investments Variable Rate Notes % Notes & Bonds % Performance Summary Fra n kli n Califor n ia Tax-Exempt Mo n ey F un d Symbol: FCLXX 6/30/10 Seven-day effective yield 1 % Seven-day annualized yield % Taxable equivalent yield 2 % Total annual operating expenses 3 % 1. Seven-day effective yield assumes the compounding of daily dividends, if any. 2. Taxable equivalent yield assumes the published rates as of 6/28/10 for the maximum combined effective federal and California personal income tax rate of 41.21%, based on the federal income tax rate of 35.00%. 3. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. To avoid a negative yield, the Fund administrator, investment manager and/or transfer agent have voluntarily agreed to waive or limit their respective fees, assume as their own expense certain expenses otherwise payable by the Fund, and if necessary, make a capital infusion into the Fund. These waivers, expense reimbursements and capital infusions, which are not reflected in the table above, are voluntary and may be modified or discontinued by the Fund administrator, investment manager and/or transfer agent at any time. There is no guarantee the Fund will be able to avoid a negative yield. Annualized and effective yields are for the seven-day period ended 6/30/10. The Funds average weighted maturity was 19 days. Yield reflects Fund expenses and fluctuations in interest rates on portfolio investments. Performance data represent past performance, which does not guarantee future results. Investment return will fluctuate. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Annual Report | 29 Your Funds Expenses Franklin California Tax-Exempt Money Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 30 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Value 1/1/10 Value 6/30/10 Period* 1/1/106/30/10 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month annualized expense ratio, net of voluntary expense waivers, of 0.24%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 31 Franklin California Tax-Free Trust Financial Highlights Franklin California Insured Tax-Free Income Fund Year Ended June 30, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come ) Redemptio n fees c   d  d  d  d Net asset val u e, e n d of year $ Total ret u r n e % )% Ratios to average net assets Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 32 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Trust Financial Highlights (continued) Franklin California Insured Tax-Free Income Fund Year Ended June 30, Class B Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come ) Redemptio n fees c   d  d  d  d Net asset val u e, e n d of year $ Total ret u r n e % )% Ratios to average net assets Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 33 Franklin California Tax-Free Trust Financial Highlights (continued) Franklin California Insured Tax-Free Income Fund Year Ended June 30, Class C Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come ) Redemptio n fees c   d  d  d  d Net asset val u e, e n d of year $ Total ret u r n e % )% Ratios to average net assets Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 34 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Trust Financial Highlights (continued) Franklin California Insured Tax-Free Income Fund Year Ended June 30, Advisor Class a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s Less distrib u tio n s from n et i n vestme n t i n come ) ) Net asset val u e, e n d of year $ $ Total ret u r n d % % Ratios to average net assets e Expe n ses % % Net i n vestme n t i n come % % Supplemental data Net assets, e n d of year (000s) $ $ Portfolio t u r n over rate % % a For the period October 31, 2008 (effective date) to June 30, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. Annual Report | The accompanying notes are an integral part of these financial statements. | 35 Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds 98.7% California 98.7% ABAG Fi n a n ce A u thority for No n profit Corps. Califor n ia Health Facilities Reve nu e, I n stit u te o n Agi n g, Califor n ia Mortgage I n s u red, 5.65%, 8/15/38 $ $ ABAG Fi n a n ce A u thority for No n profit Corps. COP, Li n col n Child Ce n ter I n c., Califor n ia Mortgage I n s u red, 6.125%, 11/01/24 Lytto n Garde n s I n c., Ref un di n g, Califor n ia Mortgage I n s u red, 6.00%, 2/15/30 Odd Fellows Home, Califor n ia Mortgage I n s u red, 6.00%, 8/15/24 ABAG Fi n a n ce A u thority for No n profit Corps. Reve nu e, Casa De Las Campa n as, Califor n ia Mortgage I n s u red, 6.00%, 9/01/37 Poway Retireme n t Ho u si n g Fo un datio n Ho u si n g I n c. Project, Series A, Califor n ia Mortgage I n s u red, 5.375%, 11/15/25 Sa n s u m-Sa n ta Barbara, Ref un di n g, Series A, Califor n ia Mortgage I n s u red, 5.60%, 4/01/26 Acala n es UHSD, GO, Capital Appreciatio n , Electio n of 2002, Series A, FGIC I n s u red, zero cp n ., 8/01/25 Alameda Corridor Tra n sportatio n A u thority Reve nu e, Capital Appreciatio n , s u b. lie n , Ref un di n g, Series A, AMBAC I n s u red, zero cp n . to 10/01/12, 5.25% thereafter, 10/01/21 5.45% thereafter, 10/01/25 Alameda Power a n d Telecomm un icatio n Electric System Reve nu e COP, Ref un di n g, Series A, NATL I n s u red, 5.75%, 7/01/30 Alhambra City Eleme n tary School District GO, Capital Appreciatio n , Electio n of 1999, Series B, NATL RE, FGIC I n s u red, zero cp n ., 9/01/27 Alisal USD, GO, Capital Appreciatio n , Electio n of 2006, Series B, Ass u red G u ara n ty, zero cp n ., 8/01/32 8/01/33 2/01/34 Al u m Rock U n io n Eleme n tary School District GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.00%, 8/01/33 Alvord USD, GO, Electio n of 2007, Series A, AGMC I n s u red, 5.00%, 8/01/32 A n aheim PFAR, Distrib u tio n System, seco n d lie n , NATL I n s u red, 5.00%, 10/01/29 A n telope Valley UHSD, GO, Series A, NATL I n s u red, 5.00%, 2/01/27 A n tioch USD, GO, Electio n of 2008, School Facilities Improveme n t No. 1-B, Ass u red G u ara n ty, 5.375%, 8/01/36 Arcadia USD, GO, Capital Appreciatio n , Electio n of 2006, Series A, AGMC I n s u red, zero cp n ., 8/01/46 Atascadero CDA Tax Allocatio n , Redevelopme n t Project, XLCA I n s u red, 5.00%, 9/01/34 A u b u r n PFA Wastewater Reve nu e, Ass u red G u ara n ty, 5.50%, 6/01/39 A u b u r n USD, COP, Refi n a n ci n g Project, Ass u red G u ara n ty, 5.00%, 6/01/38 Bakersfield City School District GO, Series A, AGMC I n s u red, 5.00%, 11/01/27 11/01/28 Bakersfield Wastewater Reve nu e, Series A, AGMC I n s u red, 5.00%, 9/15/32 Baldwi n Park RDA Tax Allocatio n , Ref un di n g, AGMC I n s u red, 5.70%, 9/01/25 Baldwi n Park USD, GO, Capital Appreciatio n , Electio n of 2006, AGMC I n s u red, zero cp n ., 8/01/28 Electio n of 2006, AGMC I n s u red, 5.00%, 8/01/31 36 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Brea a n d Oli n da USD, GO, Series A, NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.60%, 8/01/20 $ $ Bre n twood I n frastr u ct u re Fi n a n ci n g A u thority I n frastr u ct u re Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 9/02/32 B u ckeye USD, GO, Electio n of 2006, AGMC I n s u red, 5.00%, 8/01/32 Cabrillo Comm un ity College District GO, Capital Appreciatio n , Electio n of 2004, Series B, NATL I n s u red, zero cp n ., 8/01/39 Califor n ia Comm un ity College Fi n a n ci n g A u thority Lease Reve nu e, Grossmo n t Palomar a n d Shasta, Series A, NATL I n s u red, 5.125%, 4/01/31 Seq u oias a n d Ker n , AGMC I n s u red, 5.00%, 6/01/30 Seq u oias a n d Ker n , AGMC I n s u red, 5.125%, 6/01/35 Califor n ia Ed u catio n al Facilities A u thority Reve nu e, Sta n ford U n iversity, Ref un di n g, Series O, 5.125%, 1/01/31 Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Asia n Comm un ity Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.00%, 4/01/37 Catholic Healthcare West, Ref un di n g, ACA I n s u red, 5.00%, 7/01/28 Catholic Healthcare West, Ref un di n g, Series A, 5.00%, 7/01/28 Childre n s Hospital Los A n geles, Ref un di n g, Series A, AGMC I n s u red, 5.25%, 7/01/38 Comm un ity Health Facilities, Series A, Califor n ia Mortgage I n s u red, 5.80%, 8/01/25 Kaiser Perma n e n te, Series A, ETM, 5.40%, 5/01/28 Marshall Hospital, Ref un di n g, Series A, Califor n ia Mortgage I n s u red, 5.30%, 11/01/28 Norther n Califor n ia Presbyteria n , Ref un di n g, 5.40%, 7/01/28 Se n ior Livi n g, Aldersly, Series A, Califor n ia Mortgage I n s u red, 5.25%, 3/01/32 S u tter Health, Ref un di n g, Series A, NATL I n s u red, 5.00%, 8/15/19 S u tter Health, Ref un di n g, Series A, NATL I n s u red, 5.00%, 8/15/38 S u tter Health, Series A, BHAC I n s u red, 5.00%, 11/15/42 The Help Gro u p, Ref un di n g, Califor n ia Mortgage I n s u red, 5.40%, 8/01/22 Tr u e to Life Childre n s Services, Series A, Califor n ia Mortgage I n s u red, 5.625%, 9/01/25 Califor n ia HFAR, Home Mortgage, Series N, AMBAC I n s u red, 6.30%, 8/01/31 Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, Bay Area Toll Bridges, first lie n , Series A, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 7/01/33 Califor n ia M un icipal Fi n a n ce A u thority Se n ior Livi n g Reve nu e, Pilgrim Place i n Claremo n t, Califor n ia Mortgage I n s u red, Series A, 5.875%, 5/15/29 Series A, 6.125%, 5/15/39 Califor n ia PCFA, PCR, So u ther n Califor n ia Ediso n Co., Ref un di n g, Series C, NATL I n s u red, 5.55%, 9/01/31 Califor n ia P u blic School District Fi n a n ci n g A u thority Lease Reve nu e, So u ther n Ker n USD, Series B, AGMC I n s u red, ETM, 5.90%, 9/01/26 Califor n ia School Facilities Fi n a n ci n g A u thority Reve nu e, Az u sa USD, Series A, AGMC I n s u red, 5.00%, 8/01/32 Califor n ia State Departme n t of Water Reso u rces Water Reve nu e, AGMC I n s u red, Pre-Ref un ded, 5.125%, 12/01/29 Ce n tral Valley Project, Series AC, NATL I n s u red, Pre-Ref un ded, 5.00%, 12/01/26 Ce n tral Valley Project, Series AD, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/26 Ref un di n g, AGMC I n s u red, 5.125%, 12/01/29 Annual Report | 37 Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia State GO, FGIC I n s u red, 5.375%, 6/01/26 $ $ NATL I n s u red, 6.00%, 8/01/16 NATL I n s u red, 6.00%, 10/01/21 Pre-Ref un ded, 5.125%, 6/01/31 Ref un di n g, 5.125%, 6/01/31 Ref un di n g, NATL I n s u red, 5.00%, 8/01/29 Vario u s P u rpose, 5.00%, 11/01/32 Califor n ia State Local Gover n me n t Fi n a n ce A u thority Reve nu e, Mari n Valley Mobile, Se n ior Series A, AGMC I n s u red, 5.80%, 10/01/20 Califor n ia State P u blic Works Board Lease Reve nu e, Departme n t of Me n tal Health Hospital, Series A, AMBAC I n s u red, 5.00%, 12/01/21 12/01/26 Califor n ia State U n iversity Fo un datio n Reve nu e, Mo n terey Bay, NATL I n s u red, Pre-Ref un ded, 5.35%, 6/01/31 Califor n ia State U n iversity of Los A n geles A u xiliary Services I n c. Reve nu e, NATL I n s u red, Pre-Ref un ded, 5.125%, 6/01/33 Califor n ia State U n iversity Reve nu e, Systemwide, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 11/01/33 Series A, AGMC I n s u red, 5.00%, 11/01/33 Califor n ia Statewide CDA, COP, Childre n s Hospital, Los A n geles, 5.25%, 8/15/29 COP, NATL I n s u red, 5.00%, 4/01/18 COP, Ref un di n g, AGMC I n s u red, 5.50%, 8/15/31 COP, Ref un di n g, Califor n ia Mortgage I n s u red, 5.75%, 8/01/21 MFHR, 740 Olive Street, Series L, GNMA Sec u red, 4.90%, 7/20/39 MFHR, 740 Olive Street, Series L, GNMA Sec u red, 5.10%, 7/20/50 MFHR, Silver Ridge Apartme n ts, Ma n datory P u t 8/01/21, Series H, FNMA I n s u red, 5.80%, 8/01/33 Califor n ia Statewide CDA Reve nu e, Adve n tist, Series B, Ass u red G u ara n ty, 5.00%, 3/01/37 Catholic Healthcare West, Series K, Ass u red G u ara n ty, 5.50%, 7/01/41 Comm un ity Hospital of the Mo n terey Pe n i n s u la, Series B, AGMC I n s u red, 5.25%, 6/01/23 COP, Joh n M u ir/Mt. Diablo Health System, NATL I n s u red, 5.125%, 8/15/22 E n loe Medical Ce n ter, Califor n ia Mortgage I n s u red, 6.25%, 8/15/28 He n ry Mayo Newhall Memorial, Series B, AMBAC I n s u red, 5.05%, 10/01/28 Lodi Memorial Hospital, Series A, Califor n ia Mortgage I n s u red, 5.00%, 12/01/27 Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 6.75%, 2/01/38 Ref un di n g, Califor n ia Mortgage I n s u red, 5.00%, 8/01/21 St. Ig n ati u s College Preparatory, AMBAC I n s u red, 5.00%, 6/01/37 St. Joseph Health System, Series E, AGMC I n s u red, 5.25%, 7/01/47 S u tter Health, Series C, AGMC I n s u red, 5.05%, 8/15/38 Califor n ia Statewide CDA Water a n d Wastewater Reve nu e, Pooled Fi n a n ci n g Program, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 10/01/32 Series B, AGMC I n s u red, 5.75%, 10/01/29 38 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Carlsbad USD, COP, Series A, Ass u red G u ara n ty, 5.00%, 10/01/34 $ $ 10/01/41 Castaic Lake Water Age n cy Reve nu e COP, Series A, NATL I n s u red, Pre-Ref un ded, 5.00%, 8/01/29 Castaic USD, COP, Ref un di n g, AGMC I n s u red, 5.125%, 9/01/33 Ce n tral USD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.50%, 8/01/29 5.625%, 8/01/33 Chabot-Las Positas Comm un ity College District GO, Capital Appreciatio n Bo n ds, Series C, AMBAC I n s u red, zero cp n ., 8/01/35 8/01/36 8/01/37 Chaffey Comm un ity College District GO, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 7/01/27 Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 7/01/27 Chico PFAR, Merged Redevelopme n t Project Area, NATL I n s u red, 5.125%, 4/01/24 Chi n o Basi n Regio n al Fi n a n ci n g A u thority Reve nu e, M un icipal Water District, Sewer System Project, Ref un di n g, AMBAC I n s u red, 6.00%, 8/01/16 Ch u la Vista Eleme n tary School District GO, Electio n of 1998, Series F, NATL I n s u red, 5.00%, 8/01/28 Clovis PFAR, 2001 Corp. Yard Project, AMBAC I n s u red, 5.00%, 3/01/27 Coachella Valley USD, GO, Capital Appreciatio n , Electio n of 2005, Series C, AGMC I n s u red, zero cp n ., 8/01/36 8/01/37 8/01/40 8/01/43 College of the Seq u oias T u lare Area ID No. 3 GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.50%, 8/01/33 College of the Seq u oias Visalia Area ID No. 2 GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.50%, 8/01/33 Series B, AGMC I n s u red, 5.00%, 8/01/39 Colto n Joi n t USD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.375%, 8/01/34 Compto n USD, GO, Electio n of 2002, Series B, NATL I n s u red, Pre-Ref un ded, 5.00%, 6/01/29 Coro n a-Norco USD, COP, Ref un di n g, AGMC I n s u red, 5.125%, 4/15/25 COP, Ref un di n g, AGMC I n s u red, 5.125%, 4/15/29 GO, Capital Appreciatio n , Ref un di n g, Series B, AGMC I n s u red, zero cp n ., 3/01/25 GO, Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 9/01/23 GO, Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 9/01/24 GO, Capital Appreciatio n , Series C, NATL RE, FGIC I n s u red, zero cp n ., 9/01/25 GO, Capital Appreciatio n , Series C, NATL RE, FGIC I n s u red, zero cp n ., 9/01/26 GO, Electio n of 2006, Series B, Ass u red G u ara n ty, 5.375%, 2/01/34 GO, Electio n of 2006, Series C, AGMC I n s u red, 5.50%, 8/01/39 Annual Report | 39 Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Coro n ado CDA Tax Allocatio n , Comm un ity Developme n t Project, NATL I n s u red, 5.375%, 9/01/26 $ $ Covi n a PFA Wastewater Reve nu e, Ass u red G u ara n ty, 5.375%, 10/01/29 C u camo n ga Co un ty Water District COP, NATL RE, FGIC I n s u red, 5.00%, 9/01/29 Dela n o USD, COP, Refi n a n ci n g Project, NATL I n s u red, 5.125%, 1/01/22 Desert Sa n ds USD, COP, Fi n a n ci n g Project, AGMC I n s u red, 5.75%, 3/01/24 East Bay MUD Water System Reve nu e, Ref un di n g, NATL I n s u red, Pre-Ref un ded, 5.00%, 6/01/26 East Side UHSD Sa n ta Clara Co un ty GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.00%, 8/01/38 Series F, AGMC I n s u red, 5.00%, 8/01/35 El Ce n tro Fi n a n ci n g A u thority Wastewater Reve nu e, Series A, AGMC I n s u red, 5.25%, 10/01/35 El Mo n te UHSD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.50%, 6/01/34 El Mo n te Water A u thority Reve nu e, Water System Project, AMBAC I n s u red, Pre-Ref un ded, 5.60%, 9/01/34 Elsi n ore Valley M un icipal Water District COP, Ref un di n g, Series A, BHAC I n s u red, 5.00%, 7/01/29 Esco n dido Joi n t Powers Fi n a n ci n g A u thority Lease Reve nu e, AMBAC I n s u red, 5.125%, 9/01/30 E u reka USD, GO, AGMC I n s u red, 5.00%, 8/01/25 Fairfield S u is un USD, GO, Electio n of 2002, NATL I n s u red, 5.00%, 8/01/25 NATL I n s u red, 5.00%, 8/01/27 Flori n Reso u rce Co n servatio n District COP, Elk Grove Water Service, Ref un di n g, Series A, NATL I n s u red, 5.00%, 3/01/33 Folsom COP, Ce n tral B u si n ess District Fire Statio n , NATL I n s u red, 5.125%, 10/01/26 Foothill/Easter n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, NATL I n s u red, zero cp n ., 1/15/17 Capital Appreciatio n , Ref un di n g, NATL I n s u red, zero cp n ., 1/15/18 Capital Appreciatio n , Ref un di n g, NATL I n s u red, zero cp n ., 1/15/19 se n ior lie n , Ref un di n g, Series A, NATL I n s u red, 5.00%, 1/01/35 Fowler USD, GO, Capital Appreciatio n , Electio n of 2004, Series C, AGMC I n s u red, zero cp n ., 8/01/41 Capital Appreciatio n , Electio n of 2004, Series C, AGMC I n s u red, zero cp n ., 8/01/42 Electio n of 2004, Series C, AGMC I n s u red, 5.25%, 8/01/39 Fra n kli n -McKi n ley School District GO, Electio n of 2004, Series A, FGIC I n s u red, Pre-Ref un ded, 5.00%, 8/01/29 Fres n o USD, GO, Ref un di n g, Series C, NATL I n s u red, 5.90%, 2/01/20 8/01/22 F u llerto n School District GO, Capital Appreciatio n , Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/23 F u llerto n U n iversity Fo un datio n A u xiliary Orga n izatio n Reve nu e, Series A, NATL I n s u red, Pre-Ref un ded, 5.75%, 7/01/25 5.75%, 7/01/30 40 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Gle n dora PFAR Tax Allocatio n , Project No. 1, Ref un di n g, Series A, NATL I n s u red, 5.00%, 9/01/24 $ $ Grossmo n t UHSD, GO, AGMC I n s u red, 5.00%, 8/01/33 AGMC I n s u red, 5.25%, 8/01/33 Capital Appreciatio n , Electio n of 2004, AGMC I n s u red, zero cp n ., 8/01/24 Hawthor n e School District GO, Capital Appreciatio n , Electio n of 2004, Series C, Ass u red G u ara n ty, zero cp n ., 8/01/38 Hawthor n e School District, Ass u red G u ara n ty, 5.00%, 8/01/34 Hollister RDA Tax Allocatio n , Comm un ity Developme n t Project, Ref un di n g, AMBAC I n s u red, 5.125%, 10/01/32 H un ti n gto n Beach UHSD, COP, Ad u lt Ed u catio n Project, AGMC I n s u red, 5.25%, 9/01/39 I n dia n Wells Valley Water District COP, Ass u red G u ara n ty, 5.25%, 10/01/39 Ref un di n g, Ass u red G u ara n ty, 5.125%, 10/01/32 Jefferso n Sa n Mateo Co un ty UHSD, GO, Ref un di n g, Series A, NATL I n s u red, 6.45%, 8/01/25 8/01/29 J u r u pa Comm un ity Services District Special Tax, CFD No. 2, Series A, NATL I n s u red, 5.00%, 9/01/32 J u r u pa USD, COP, AGMC I n s u red, 5.625%, 9/01/24 Ker n High School District GO, AGMC I n s u red, ETM, 6.625%, 8/01/14 8/01/15 La Habra COP, Ref un di n g, Series A, AGMC I n s u red, 5.25%, 9/01/40 La Mirada RDA Tax Allocatio n , Merged Project Area, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 8/15/28 Lake Elsi n ore USD, COP, School Facilities Project F un di n g Program, AGMC I n s u red, 5.00%, 6/01/42 Lake Tahoe USD, GO, Electio n of 2008, AGMC I n s u red, 5.375%, 8/01/29 La n caster Fi n a n ci n g A u thority Tax Allocatio n Reve nu e, S u bordi n ated, Redevelopme n t Projects No. 5 a n d 6, Series B, NATL RE, FGIC I n s u red, 5.00%, 2/01/35 La n caster School District GO, Capital Appreciatio n , Electio n of 1999, NATL I n s u red, zero cp n ., 8/01/25 7/01/26 Law n dale RDA Tax Allocatio n , Eco n omic Revitalizatio n Project, Ass u red G u ara n ty, 5.50%, 8/01/44 Lemo n Grove School District GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.125%, 8/01/33 Live Oak School District COP, Ass u red G u ara n ty, 5.50%, 8/01/29 5.875%, 8/01/34 5.875%, 8/01/39 Lodi Electric System Reve nu e COP, Series A, Ass u red G u ara n ty, 5.00%, 7/01/32 Lodi USD, GO, NATL I n s u red, 5.00%, 8/01/23 Lodi USD School Facilities ID No. 1 GO, Electio n of 2006, AGMC I n s u red, 5.00%, 8/01/30 8/01/32 Annual Report | 41 Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Lo n g Beach Bo n d Fi n a n ce A u thority Lease Reve nu e, Aq u ari u m of the Pacific Project, Ref un di n g, AMBAC I n s u red, 5.00%, 11/01/19 $ $ P u blic Safety Facilities Projects, AMBAC I n s u red, 5.00%, 11/01/26 P u blic Safety Facilities Projects, AMBAC I n s u red, 5.00%, 11/01/31 Lo n g Beach Bo n d Fi n a n ce A u thority Tax Allocatio n Reve nu e, North Lo n g Beach Redevelopme n t Projects, Series A, AMBAC I n s u red, 5.00%, 8/01/25 5.00%, 8/01/31 Pre-Ref un ded, 5.00%, 8/01/25 Pre-Ref un ded, 5.00%, 8/01/31 Lo n g Beach USD, GO, Electio n of 1999, Series C, NATL I n s u red, 5.125%, 8/01/31 Los A n geles Comm un ity College District GO, Series A, NATL I n s u red, Pre-Ref un ded, 5.00%, 6/01/26 Series B, AGMC I n s u red, 5.00%, 8/01/27 Los A n geles COP, M un icipal Improveme n t Corp. of Los A n geles, Program AW Certificates, AMBAC I n s u red, 5.00%, 6/01/27 Real Property Program, NATL I n s u red, 5.00%, 2/01/27 Los A n geles Co un ty P u blic Works Fi n a n ci n g A u thority Lease Reve nu e, Master Ref un di n g Project, Ref un di n g, Series B, NATL RE, FGIC I n s u red, 5.00%, 9/01/31 Los A n geles Departme n t of Water a n d Power Reve nu e, Power System, Series A, S u b Series A-1, AGMC I n s u red, 5.00%, 7/01/35 Series B, AGMC I n s u red, 5.00%, 7/01/35 Los A n geles Departme n t of Water a n d Power Waterworks Reve nu e, System, Series A, S u b Series A-2, AMBAC I n s u red, 5.00%, 7/01/44 Los A n geles Mortgage Reve nu e, Ref un di n g, Series I, NATL I n s u red, 6.50%, 7/01/22 Los A n geles USD, GO, Electio n of 2004, Series H, AGMC I n s u red, 5.00%, 7/01/27 Electio n of 2004, Series H, AGMC I n s u red, 5.00%, 7/01/28 Electio n of 2005, Series E, AGMC I n s u red, 5.00%, 7/01/27 Los A n geles Wastewater System Reve nu e, Ref un di n g, Series A, NATL I n s u red, 5.00%, 6/01/26 Ly n wood PFA Tax Allocatio n , Project Area A, Ref un di n g, Series A, AGMC I n s u red, 5.85%, 9/01/18 Mari n M un icipal Water District COP, Fi n a n ci n g Project, AMBAC I n s u red, 5.00%, 7/01/29 Me n doci n o Co un ty COP, P u blic Facilities Corp., NATL I n s u red, 5.25%, 6/01/30 Merced Irrigatio n District Electricity System Reve nu e, Ref un di n g, XLCA I n s u red, 5.00%, 9/01/26 Millbrae COP, Police Departme n t Expa n sio n , AMBAC I n s u red, 5.875%, 3/01/24 Modesto Irrigatio n District COP, Capital Improveme n ts, Series A, AGMC I n s u red, 5.00%, 7/01/26 7/01/31 Mo n tebello COP, Capital Improveme n t Project, Ref un di n g, AGMC I n s u red, 5.375%, 11/01/26 Mo n tebello CRDA Tax Allocatio n , Mo n tebello Hills Redevelopme n t Project, Ref un di n g, NATL I n s u red, 5.60%, 3/01/19 Mo n tebello USD, GO, Electio n of 2004, AGMC I n s u red, 5.00%, 8/01/33 42 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Moorpark USD, COP, Ref un di n g, Ass u red G u ara n ty, 5.625%, 11/01/28 $ $ GO, Electio n of 2008, Capital Appreciatio n Bo n ds, Series A, Ass u red G u ara n ty, zero cp n ., 8/01/32 More n o Valley USD, GO, Electio n of 2004, Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/01/26 Morga n Hill USD, GO, FGIC I n s u red, Pre-Ref un ded, 5.50%, 8/01/25 Mo un t Diablo USD, GO, Electio n of 2002, NATL RE, FGIC I n s u red, 5.00%, 7/01/25 M u rrieta Valley USD, COP, NATL I n s u red, 5.00%, 8/01/27 Natomas USD, GO, AGMC I n s u red, 5.00%, 9/01/26 Nevada Joi n t UHSD, GO, Series A, AGMC I n s u red, 5.00%, 8/01/26 Newark USD, GO, Capital Appreciatio n , Series C, AGMC I n s u red, zero cp n ., 8/01/22 8/01/23 8/01/24 8/01/25 Norther n Califor n ia P u blic Power Age n cy Reve nu e, AMBAC I n s u red, Pre-Ref un ded, 7.50%, 7/01/23 Oak View USD, GO, AGMC I n s u red, 5.00%, 8/01/49 Ocea n side COP, AMBAC I n s u red, 5.20%, 4/01/23 Ocea n side USD, GO, Ref un di n g, Series A, Ass u red G u ara n ty, 5.25%, 8/01/33 Ora n ge Co un ty Sa n itatio n Districts COP, NATL RE, FGIC I n s u red, 5.00%, 2/01/33 Pacifica COP, AMBAC I n s u red, 5.375%, 1/01/37 Palm Spri n gs Fi n a n ci n g A u thority Lease Reve nu e, Co n ve n tio n Ce n ter Project, Ref un di n g, Series A, NATL I n s u red, 5.00%, 11/01/25 Pasade n a Area Comm un ity College District GO, Electio n of 2002, Series A, FGIC I n s u red, Pre-Ref un ded, 5.00%, 6/01/28 Patterso n Joi n t USD, GO, Capital Appreciatio n , Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/22 Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/24 Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/25 Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/26 Series C, NATL RE, FGIC I n s u red, zero cp n ., 8/01/23 Peralta Comm un ity College District GO, Electio n of 2000, Series B, NATL I n s u red, 5.25%, 8/01/32 Electio n of 2006, Series B, AGMC I n s u red, 5.00%, 8/01/24 Perris CFD No. 93-1 Special Tax, Series A, AMBAC I n s u red, 5.125%, 8/15/23 Pleasa n to n USD, COP, Ref un di n g, AGMC I n s u red, 5.00%, 8/01/29 Pl u mas Co un ty COP, Capital Improveme n t Program, Series A, AMBAC I n s u red, 5.00%, 6/01/33 Pomo n a USD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.25%, 8/01/33 Porterville COP, Sewer System Refi n a n ci n g Project, Ref un di n g, AMBAC I n s u red, 5.25%, 10/01/23 Poway RDA Tax Allocatio n , NATL I n s u red, Pre-Ref un ded, 5.75%, 6/15/33 Pag u ay Redevelopme n t Project, AMBAC I n s u red, 5.00%, 12/15/25 Ref un di n g, NATL I n s u red, 5.75%, 6/15/33 Annual Report | 43 Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Ra n cho C u camo n ga RDA Tax Allocatio n , Ra n cho Redevelopme n t Project, Ref un di n g, AGMC I n s u red, 5.25%, 9/01/20 $ $ Redwood City School District GO, NATL RE, FGIC I n s u red, 5.00%, 7/15/27 Richmo n d Joi n t Powers Fi n a n ci n g A u thority Reve nu e, Lease, Civic Ce n ter Project, Ref un di n g, Ass u red G u ara n ty, 5.875%, 8/01/37 Ripo n RDA Tax Allocatio n , Comm un ity Redevelopme n t Project, NATL I n s u red, Pre-Ref un ded, 5.85%, 11/01/30 Riverside Electric Reve nu e, Iss u e D, AGMC I n s u red, 5.00%, 10/01/38 Roh n ert Park Comm un ity Developme n t Commissio n Tax Allocatio n , Redevelopme n t Project, Series R, NATL RE, FGIC I n s u red, 5.00%, 8/01/37 Roseville Fi n a n ci n g A u thority Reve nu e, se n ior lie n , Series A, AMBAC I n s u red, 5.00%, 9/01/25 Sacrame n to Area Flood Co n trol Age n cy Special Assessme n t, Co n solidated, Capital AD, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 10/01/32 S u bordi n ated, Capital AD No. 2, FGIC I n s u red, 5.80%, 11/01/16 Sacrame n to City Fi n a n ci n g A u thority Reve nu e, Capital Improveme n t, Series A, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 12/01/26 Capital Improveme n t, Series A, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 12/01/32 City Hall a n d Redevelopme n t Projects, Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/28 Sacrame n to Co un ty Airport System Reve nu e, Se n ior Series B, Ass u red G u ara n ty, 5.50%, 7/01/34 Salida Area P u blic Facilities Fi n a n ci n g Age n cy CFD No. 1988-1 Special Tax, AGMC I n s u red, 5.75%, 9/01/30 Sa n Ber n ardi n o City USD, GO, Electio n of 2004, Series B, AGMC I n s u red, 5.00%, 8/01/28 Sa n Ber n ardi n o Co un ty COP, 1997 P u blic Improveme n t Fi n a n ci n g Project, NATL I n s u red, 5.25%, 10/01/25 Sa n Ber n ardi n o Co un ty SFMR, Capital Appreciatio n , Series A, GNMA Sec u red, ETM, zero cp n ., 5/01/22 Sa n Fra n cisco BART District Sales Tax Reve nu e, AMBAC I n s u red, 5.00%, 7/01/28 Sa n Fra n cisco City a n d Co un ty Airports Commissio n I n ter n atio n al Airport Reve nu e, Ref un di n g, Seco n d Series 28A, NATL I n s u red, 5.125%, 5/01/24 5/01/27 Sa n Fra n cisco City a n d Co un ty P u blic Utilities Commissio n Water Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 11/01/31 Sa n Fra n cisco Comm un ity College District GO, Series A, NATL RE, FGIC I n s u red, 5.00%, 6/15/26 Sa n Gabriel USD, GO, Capital Appreciatio n , Electio n of 2002, Series C, AGMC I n s u red, zero cp n ., 8/01/31 Electio n of 2002, Series C, AGMC I n s u red, zero cp n ., 7/01/32 Series A, AGMC I n s u red, zero cp n ., 8/01/26 Series A, AGMC I n s u red, zero cp n ., 2/01/27 Sa n Jaci n to USD, COP, Ref un di n g, AGMC I n s u red, 5.125%, 9/01/30 Sa n Joaq u i n Delta Comm un ity College District GO, Electio n of 2004, Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 8/01/31 Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 8/01/32 Series A, AGMC I n s u red, 5.00%, 8/01/29 Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/01/29 44 | Annual Report Annual Report | 45 Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) So u ther n Mo n o Health Care District GO, Series A, NATL I n s u red, 5.00%, 8/01/24 $ $ So u ther n Mo n o Health Care District Reve nu e, Capital Appreciatio n , Series A, NATL I n s u red, zero cp n ., 8/01/28 8/01/29 8/01/30 8/01/31 Sta n isla u s Co un ty Board of Ed u catio n COP, AGMC I n s u red, Pre-Ref un ded, 5.70%, 9/01/24 Sta n isla u s USD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.625%, 8/01/33 Stockto n Reve nu e COP, Wastewater System Project, Ref un di n g, Series A, NATL I n s u red, 5.00%, 9/01/23 S u sa n ville PFAR, NATL I n s u red, 5.70%, 6/01/30 Sweetwater UHSD, GO, Electio n of 2006, Series A, BHAC I n s u red, 5.00%, 8/01/38 Tr u ckee PFA Tax Allocatio n Reve nu e, Tr u ckee Redevelopme n t Project Loa n , Series A, AGMC I n s u red, 5.00%, 9/01/30 5.375%, 9/01/37 T u rlock PFA Sewer Reve nu e, NATL RE, FGIC I n s u red, 5.50%, 9/15/29 T u sti n CRDA Tax Allocatio n , Ho u si n g, AGMC I n s u red, 5.00%, 9/01/30 5.25%, 9/01/39 U n io n Eleme n tary School District GO, Capital Appreciatio n , Series A, NATL RE, FGIC I n s u red, zero cp n ., 9/01/24 Series B, NATL RE, FGIC I n s u red, zero cp n ., 9/01/25 Series B, NATL RE, FGIC I n s u red, zero cp n ., 9/01/26 U n iversity of Califor n ia Reve nu es, Limited Project, Series D, NATL RE, FGIC I n s u red, 5.00%, 5/15/37 Vacaville PFA Tax Allocatio n Reve nu e, Vacaville Redevelopme n t Projects, AGMC I n s u red, 5.00%, 9/01/31 Val Verde USD, COP, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 3/01/29 COP, Ref un di n g, Series A, Ass u red G u ara n ty, 5.125%, 3/01/36 GO, Electio n of 2008, Ref un di n g, Series B, AGMC I n s u red, zero cp n ., 8/01/34 Vista USD, GO, Capital Appreciatio n , Series A, AGMC I n s u red, zero cp n ., 8/01/26 Capital Appreciatio n , Series A, AGMC I n s u red, zero cp n ., 2/01/27 Series A, AGMC I n s u red, 5.25%, 8/01/25 Washi n gto n Tow n ship Health Care District Reve nu e, Ref un di n g, 5.00%, 7/01/18 5.125%, 7/01/23 Washi n gto n USD, GO, Yolo Co un ty, Electio n of 1999, Series A, NATL RE, FGIC I n s u red, 5.375%, 8/01/25 Weaver USD, GO, Electio n of 2006, Series C, AMBAC I n s u red, zero cp n ., 8/01/47 West Basi n M un icipal Water District Reve nu e COP, Ref un di n g, Series A, NATL I n s u red, 5.00%, 8/01/24 West Co n tra Costa USD, GO, Ref un di n g, Ass u red G u ara n ty, 5.25%, 8/01/29 Series A, AGMC I n s u red, 5.00%, 8/01/35 46 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) West Ker n Comm un ity College District COP, AMBAC I n s u red, 5.375%, 11/01/28 $ $ Wester n Placer USD Fi n a n ci n g Corp. COP, AGMC I n s u red, Pre-Ref un ded, 5.55%, 11/01/30 Wester n Riverside Co un ty Water a n d Wastewater Fi n a n ce A u thority Reve nu e, Wester n M un icipal Water District Improveme n t, Ass u red G u ara n ty, 5.50%, 9/01/34 5.625%, 9/01/39 Westla n ds Water District Reve nu e COP, NATL I n s u red, 5.00%, 9/01/29 Series A, NATL I n s u red, 5.00%, 9/01/37 Woodla n d Fi n a n ce A u thority Lease Reve nu e, Capital Projects, Ref un di n g, XLCA I n s u red, 5.00%, 3/01/32 Woodla n d Fi n a n ce A u thority Wastewater Reve nu e, seco n d se n ior lie n , NATL I n s u red, 5.00%, 3/01/33 3/01/35 Woodside Eleme n tary School District GO, Electio n of 2005, NATL I n s u red, Pre-Ref un ded, 5.00%, 10/01/29 Yosemite Comm un ity College District GO, Electio n of 2004, Series C, AGMC I n s u red, 5.00%, 8/01/32 Total Municipal Bonds before Short Term Investments (Cost $2,116,756,459) Short Term Investments 0.0% a Municipal Bonds 0.0% a California 0.0% a b Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, Pacific Gas a n d Electric Co., Ref un di n g, Series B, Daily VRDN a n d P u t, 0.10%, 12/01/16 b Califor n ia PCFA, PCR, Pacific Gas a n d Electric Co., Ref un di n g, Series F, Daily VRDN a n d P u t, 0.10%, 11/01/26 Total Short Term Investments (Cost $500,000) Total Investments (Cost $2,117,256,459) 98.7% Other Assets, less Liabilities 1.3% Net Assets 100.0% $ See Abbreviations on page 79. a Rounds to less than 0.1% of net assets. b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | 47 Franklin California Tax-Free Trust Financial Highlights Franklin California Intermediate-Term Tax-Free Income Fund Year Ended June 30, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s Less distrib u tio n s from n et i n vestme n t i n come ) Redemptio n fees c   d  d  d  d Net asset val u e, e n d of year $ Total ret u r n e % Ratios to average net assets Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 48 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Trust Financial Highlights (continued) Franklin California Intermediate-Term Tax-Free Income Fund Year Ended June 30, Class C Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s ) ) Less distrib u tio n s from n et i n vestme n t i n come ) Redemptio n fees c   d  d  d  d Net asset val u e, e n d of year $ Total ret u r n e % )% % % )% Ratios to average net assets Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 49 Franklin California Tax-Free Trust Financial Highlights (continued) Franklin California Intermediate-Term Tax-Free Income Fund Year Ended June 30, Advisor Class a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s Less distrib u tio n s from n et i n vestme n t i n come ) ) Net asset val u e, e n d of year $ $ Total ret u r n d % % Ratios to average net assets e Expe n ses % % Net i n vestme n t i n come % % Supplemental data Net assets, e n d of year (000s) $ $ Portfolio t u r n over rate % % a For the period October 31, 2008 (effective date) to June 30, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. 50 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 96.7% California 91.3% ABAG Fi n a n ce A u thority for No n profit Corps. COP, Rhoda Haas Goldma n Plaza, Califor n ia Mortgage I n s u red, 5.125%, 5/15/15 $ $ ABAG Fi n a n ce A u thority for No n profit Corps. Reve nu e, Sa n Diego Hospital Ass n ., Series C, 5.125%, 3/01/18 5.25%, 3/01/19 ABAG Reve nu e, Ref un di n g, Series A-E, 5.40%, 9/15/14 ABAG Water a n d Wastewater Reve nu e, Pooled Fi n a n ci n g Program, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 10/01/10 Alameda Corridor Tra n sportatio n A u thority Reve nu e, Capital Appreciatio n , s u b. lie n , Ref un di n g, Series A, AMBAC I n s u red, zero cp n ., 10/01/17 Alameda-Co n tra Costa Tra n sit District COP, Ref un di n g, AMBAC I n s u red, 4.375%, 8/01/14 A n telope Valley UHSD, GO, Series A, NATL I n s u red, 4.50%, 8/01/13 4.625%, 8/01/14 Arcadia USD, GO, Capital Appreciatio n , Electio n of 2006, Series A, AGMC I n s u red, zero cp n ., 8/01/22 Bakersfield Hospital Reve nu e, Adve n tist Health System, Ref un di n g, NATL I n s u red, 5.50%, 3/01/19 Baldwi n Park USD, GO, Capital Appreciatio n , Electio n of 2006, AGMC I n s u red, zero cp n ., 8/01/24 Ba nn i n g Utility A u thority Water E n terprise Reve nu e, Ref un di n g a n d Improveme n t Projects, NATL RE, FGIC I n s u red, 5.00%, 11/01/21 Bay Area Toll A u thority Toll Bridge Reve nu e, Sa n Fra n cisco Bay Area, Ref un di n g, Series F, 5.00%, 4/01/24 B u rba n k Electric Reve nu e, NATL I n s u red, 4.00%, 6/01/11 6/01/12 B u rba n k USD, GO, Capital Appreciatio n , Electio n of 1997, Series C, NATL RE, FGIC I n s u red, 4.00%, 8/01/12 zero cp n ., 8/01/15 zero cp n ., 8/01/16 B u rba n k Water a n d Power Electric Reve nu e, Ref un di n g, NATL I n s u red, 4.00%, 6/01/11 Califor n ia Ed u catio n al Facilities A u thority Reve nu e, Sta n ford U n iversity, Ref un di n g, Series R, 4.00%, 11/01/11 Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Catholic Healthcare West, Series K, 5.125%, 7/01/22 Cedars-Si n ai Medical Ce n ter, Ref un di n g, 5.00%, 11/15/19 Paradise Valley Estates, Ref un di n g, Califor n ia Mortgage I n s u red, 5.00%, 1/01/11 Paradise Valley Estates, Ref un di n g, Califor n ia Mortgage I n s u red, 4.375%, 1/01/12 Paradise Valley Estates, Ref un di n g, Califor n ia Mortgage I n s u red, 5.00%, 1/01/13 Paradise Valley Estates, Ref un di n g, Califor n ia Mortgage I n s u red, 5.00%, 1/01/14 Provide n ce Health a n d Services, Series C, 5.75%, 10/01/19 Provide n ce Health a n d Services, Series C, 6.00%, 10/01/20 Scripps Health, Series A, 5.00%, 10/01/22 The Episcopal Home, Califor n ia Mortgage I n s u red, 4.625%, 2/01/12 The Episcopal Home, Califor n ia Mortgage I n s u red, 4.75%, 2/01/13 Annual Report | 51 Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia M un icipal Fi n a n ce A u thority COP, Comm un ity Hospitals of Ce n tral Califor n ia, 5.00%, 2/01/18 $ $ 5.00%, 2/01/19 5.00%, 2/01/20 5.00%, 2/01/21 Ref un di n g, 5.00%, 2/01/14 Ref un di n g, 5.00%, 2/01/17 Ref un di n g, 5.00%, 2/01/19 Califor n ia M un icipal Fi n a n ce A u thority Reve nu e, Ker n Regio n al Ce n ter Project, Series A, 6.00%, 5/01/19 Ker n Regio n al Ce n ter Project, Series A, 6.875%, 5/01/25 Loma Li n da U n iversity, 5.00%, 4/01/24 Califor n ia State Departme n t of Water Reso u rces Power S u pply Reve nu e, Power S u pply, Ref un di n g, Series H, 5.00%, 5/01/22 Power S u pply, Ref un di n g, Series H, AGMC I n s u red, 5.00%, 5/01/22 Power S u pply, Series H, AGMC I n s u red, 5.00%, 5/01/17 Ref un di n g, Series L, 5.00%, 5/01/22 Series A, 5.50%, 5/01/12 Series A, Pre-Ref un ded, 5.125%, 5/01/18 Califor n ia State Departme n t of Water Reso u rces Water Reve nu e, Ce n tral Valley Project, Ref un di n g, Series AE, 5.00%, 12/01/26 Califor n ia State Eco n omic Recovery GO, Series A, 5.00%, 7/01/15 Pre-Ref un ded, 5.00%, 7/01/15 Califor n ia State GO, 5.25%, 6/01/16 Pre-Ref un ded, 5.00%, 11/01/12 Ref un di n g, 5.00%, 11/01/12 Ref un di n g, NATL I n s u red, 5.00%, 2/01/18 Califor n ia State P u blic Works Board Lease Reve nu e, Califor n ia State U n iversity Projects, Series B-1, 5.375%, 3/01/25 Departme n t of Correctio n s a n d Rehabilitatio n , Ref un di n g, Series J, 5.00%, 1/01/21 Departme n t of Forestry a n d Fire Protectio n , Series A, 4.875%, 10/01/18 Departme n t of Ge n eral Services, B u ildi n gs 8 a n d 9, Series A, 5.75%, 4/01/23 Departme n t of Ge n eral Services, B u ildi n gs 8 a n d 9, Series A, 6.00%, 4/01/24 Tr u stees of Califor n ia State U n iversity, Series J, 5.50%, 11/01/25 Tr u stees of Califor n ia State U n iversity, Series J, 5.50%, 11/01/26 Vario u s Capital Projects, Series A, S u b Series A-1, 5.25%, 3/01/22 Vario u s Capital Projects, Series G, S u b Series G-1, 5.25%, 10/01/18 Vario u s Capital Projects, Series G, S u b Series G-1, 5.00%, 10/01/20 Vario u s Capital Projects, Series G, S u b Series G-1, 5.125%, 10/01/22 Califor n ia Statewide CDA, COP, St. Joseph Health System Obligatio n Gro u p, 5.25%, 7/01/11 MFHR, 740 Olive Street, Series L, GNMA Sec u red, 4.25%, 7/20/24 MFHR, 740 Olive Street, Series L, GNMA Sec u red, 4.55%, 7/20/29 52 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Statewide CDA Reve nu e, CHF-Irvi n e LLC, UCI East Camp u s Apartme n ts, Phase II, 6.00%, 5/15/23 $ $ Da u ghters of Charity Health, Ref un di n g, Series A, 5.25%, 7/01/24 Da u ghters of Charity Health, Ref un di n g, Series G, 5.25%, 7/01/13 E n loe Medical Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.50%, 8/15/23 Health Facility, Los A n geles Jewish Home for the Agi n g, Califor n ia Mortgage I n s u red, 5.00%, 11/15/18 Lodi Memorial Hospital, Series A, Califor n ia Mortgage I n s u red, 5.00%, 12/01/22 Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 5.50%, 8/01/18 Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 5.50%, 2/01/19 Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 5.50%, 8/01/19 Missio n Comm un ity, Califor n ia Mortgage I n s u red, 4.40%, 11/01/10 Missio n Comm un ity, Califor n ia Mortgage I n s u red, 4.50%, 11/01/11 Viewpoi n t School, Ref un di n g, ACA I n s u red, 4.50%, 10/01/17 Viewpoi n t School, Ref un di n g, ACA I n s u red, 4.75%, 10/01/18 Castaic Lake Water Age n cy Reve nu e COP, Water System Improveme n t Project, Capital Appreciatio n , AMBAC I n s u red, zero cp n ., 8/01/22 Cathedral City 1915 Act Special Assessme n t, Limited Obligatio n , Cove ID No. 04-02, 5.00%, 9/02/24 Cerritos PFAR Tax Allocatio n , Redevelopme n t Project, Ref un di n g, Series A, AMBAC I n s u red, 3.00%, 11/01/11 Clovis MFR, Ma n datory P u t 11/01/10, Ref un di n g, FNMA I n s u red, 5.10%, 11/01/30 Clovis USD, GO, Capital Appreciatio n , Electio n of 2004, Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/17 Compto n CRDA Tax Allocatio n , Redevelopme n t Project, seco n d lie n , Series A, 5.00%, 8/01/25 Compto n P u blic Fi n a n ce A u thority Lease Reve nu e, Vario u s Capital Projects, Ref un di n g, AMBAC I n s u red, 5.00%, 9/01/22 Co n ejo Valley USD, GO, Electio n of 1998, Series C, AGMC I n s u red, zero cp n ., 8/01/17 Series D, NATL RE, FGIC I n s u red, 4.50%, 8/01/19 Co n tra Costa Comm un ity College District GO, Electio n of 2002, NATL RE, FGIC I n s u red, 4.75%, 8/01/18 Coro n a-Norco USD, PFA Special Tax Reve nu e, Series A, 5.25%, 9/01/25 C u perti n o USD, GO, Ref un di n g, 5.00%, 8/01/22 8/01/23 Desert Sa n ds USD, COP, Fi n a n ci n g Project, AGMC i n s u red, 5.00%, 3/01/19 GO, Electio n of 2001, 5.25%, 8/01/21 Ede n Tow n ship Healthcare District COP, 5.00%, 6/01/18 Fairfax School District GO, Electio n of 2000, Series A, NATL RE, FGIC I n s u red, 5.00%, 11/01/17 Folsom PFA Lease Reve nu e, City Hall a n d Comm un ity Ce n ter, Ref un di n g, AGMC I n s u red, 5.00%, 10/01/17 Annual Report | 53 Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) a Folsom PFA Special Tax Reve nu e, Ref un di n g, Series A, 5.00%, 9/01/19 $ $ 9/01/20 9/01/21 9/01/22 Foothill/Easter n Corridor Age n cy Toll Road Reve nu e, Ref un di n g, NATL I n s u red, 5.00%, 1/15/16 Fres n o Joi n t Powers Fi n a n ci n g A u thority Lease Reve nu e, Master Lease Projects, Series A, 5.25%, 4/01/22 5.50%, 4/01/23 5.625%, 4/01/24 5.75%, 4/01/25 Galt Capital Improveme n ts A u thority Lease Reve nu e, C u lt u re a n d Recreatio n Improveme n t Project, 5.00%, 4/01/12 Galt Middle School Joi n t Powers A u thority Special Tax, CFD No. 1, Ref un di n g, 5.40%, 9/01/12 Garde n Grove Age n cy Comm un ity Developme n t Tax Allocatio n , Garde n Grove Comm un ity Project, Ref un di n g, AMBAC I n s u red, 4.25%, 10/01/13 Golde n State Tobacco Sec u ritizatio n Corp. Tobacco Settleme n t Reve nu e, Asset-Backed, ETM, 5.00%, 6/01/12 Hayward USD, GO, Electio n of 2008, 5.00%, 8/01/26 H un ti n gto n Beach PFAR, Lease Capital Improveme n t Refi n a n ci n g Project, Ref un di n g, Series B, AMBAC I n s u red, 4.125%, 8/01/14 4.25%, 8/01/15 I n la n d Empire Solid Waste Fi n a n ci n g A u thority Reve nu e, La n dfill Improveme n t Fi n a n ci n g Project, Series B, AGMC I n s u red, ETM, 6.25%, 8/01/11 Irvi n e 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 00-18, Gro u p 2, 4.375%, 9/02/10 AD No. 00-18, Gro u p 2, 4.70%, 9/02/12 AD No. 00-18, Gro u p 2, 4.80%, 9/02/13 AD No. 00-18, Gro u p 2, 5.125%, 9/02/17 AD No. 00-18, Gro u p 3, 4.75%, 9/02/15 AD No. 00-18, Gro u p 3, 5.00%, 9/02/17 AD No. 03-19, Gro u p 2, Ref un di n g, 4.875%, 9/02/16 AD No. 03-19, Gro u p 2, Ref un di n g, 5.00%, 9/02/18 AD No. 03-19, Gro u p 2, Ref un di n g, 5.125%, 9/02/19 Irvi n e USD Fi n a n ci n g A u thority Special Tax, Series A, 4.70%, 9/01/15 4.80%, 9/01/17 4.875%, 9/01/18 5.00%, 9/01/20 Lake Elsi n ore School Fi n a n ci n g A u thority Reve nu e, Ref un di n g, 6.00%, 9/01/11 La n caster RDA Tax Allocatio n , Combi n e Redevelopme n t Project Areas, 6.00%, 8/01/24 Loma Li n da Hospital Reve nu e, Loma Li n da U n iversity Medical Ce n ter, Series A, 5.00%, 12/01/19 54 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Lo n g Beach Bo n d Fi n a n ce A u thority Nat u ral Gas P u rchase Reve nu e, Series A, 5.00%, 11/15/17 $ $ Lo n g Beach Harbor Reve nu e, Series A, 5.00%, 5/15/23 Los A n geles Co n ve n tio n a n d Exhibitio n Ce n ter A u thority Lease Reve nu e, Ref un di n g, Series A, 5.00%, 8/15/20 AMBAC I n s u red, 3.00%, 8/15/12 Los A n geles Co un ty MTA Sales Tax Reve nu e, Propositio n C, Se n ior, Ref un di n g, Series A, 5.25%, 7/01/23 Los A n geles Departme n t of Airports Airport Reve nu e, Se n ior, Los A n geles I n ter n atio n al Airport, Ref un di n g, Series A, 5.00%, 5/15/25 Los A n geles GO, J u dgme n t Obligatio n , Series A, 5.00%, 6/01/18 Los A n geles USD, GO, Electio n of 2004, Series F, FGIC I n s u red, 5.00%, 7/01/21 Ref un di n g, NATL I n s u red, 5.25%, 7/01/13 Ref un di n g, Series A-1, FGIC I n s u red, 5.00%, 7/01/25 Ref un di n g, Series A-2, FGIC I n s u red, 5.00%, 7/01/22 Series I, 5.00%, 7/01/18 M-S-R P u blic Power Age n cy Sa n J u a n Project Reve nu e, Ref un di n g, Series I, NATL I n s u red, 4.25%, 7/01/11 5.00%, 7/01/18 Mari n a Joi n t Powers Fi n a n ci n g A u thority MFHR, Abrams B Apartme n ts Fi n a n ci n g, Ma n datory P u t 11/15/16, FNMA I n s u red, 3.90%, 11/15/36 3.95%, 11/15/36 Mo n tebello USD, GO, Capital Appreciatio n , NATL RE, FGIC I n s u red, zero cp n ., 8/01/18 8/01/19 More n o Valley USD, GO, Capital Appreciatio n , Ref un di n g, NATL I n s u red, zero cp n ., 8/01/24 Electio n of 2004, Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/01/17 Electio n of 2004, Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/01/18 Nevada Co un ty COP, Ref un di n g, NATL I n s u red, 4.125%, 10/01/12 Norther n Califor n ia Power Age n cy Reve nu e, Geothermal Project No. 3, Series A, 5.00%, 7/01/23 5.25%, 7/01/24 Oakla n d USD Alameda Co un ty GO, 6.50%, 8/01/23 Ocea n side USD, GO, Ref un di n g, AGMC I n s u red, 5.00%, 8/01/23 8/01/24 Ora n ge Co un ty CFD No. 2002-1 Special Tax, Ladera Ra n ch, Series A, 4.60%, 8/15/14 4.75%, 8/15/15 4.90%, 8/15/16 Ora n ge Co un ty CFD No. 2003-1 Special Tax, Ladera Ra n ch, Series A, 4.90%, 8/15/17 5.10%, 8/15/18 Annual Report | 55 56 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Sa n Fra n cisco City a n d Co un ty Redevelopme n t Fi n a n ci n g A u thority Tax Allocatio n Reve nu e, Missio n Bay North Redevelopme n t, Series C, 5.875%, 8/01/25 $ $ Missio n Bay So u th Redevelopme n t, Series D, 5.50%, 8/01/19 Missio n Bay So u th Redevelopme n t, Series D, 6.25%, 8/01/21 Missio n Bay So u th Redevelopme n t, Series D, 6.25%, 8/01/23 Missio n Bay So u th Redevelopme n t, Series D, 6.00%, 8/01/25 Missio n Bay So u th Redevelopme n t, Series D, 6.125%, 8/01/26 Sa n Joaq u i n Co un ty COP, Ge n eral Hospital Project, Ref un di n g, NATL I n s u red, 5.00%, 9/01/17 Solid Waste System Facilities Projects, NATL I n s u red, 5.00%, 4/01/17 Sa n Joaq u i n Hills Tra n sportatio n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, 5.60%, 1/15/16 NATL I n s u red, zero cp n ., 1/15/26 Sa n Jose RDA Tax Allocatio n , Merged Area Redevelopme n t Project, Ref un di n g, Series D, AMBAC I n s u red, 5.00%, 8/01/23 Series B, XLCA I n s u red, 5.00%, 8/01/26 Sa n Marcos P u blic Facilities A u thority Reve nu e, Se n ior Tax I n creme n t Project Area 3, Series A, NATL I n s u red, Pre-Ref un ded, 5.30%, 10/01/11 Sa n ger USD, GO, Electio n of 2006, Series A, AGMC I n s u red, 5.00%, 8/01/19 8/01/20 Sa n ta A n a USD, GO, Electio n of 1999, Series B, NATL RE, FGIC I n s u red, zero cp n ., 8/01/14 Electio n of 2008, Series A, 5.25%, 8/01/25 Sa n ta Clara 1915 Act, Reassessme n t District 187, Ref un di n g, Series 1, 5.25%, 9/02/11 Sa n ta Mo n ica-Malib u USD, COP, Series C, NATL I n s u red, 4.00%, 5/01/12 4.25%, 5/01/14 4.25%, 5/01/15 4.25%, 11/01/15 So u th Bayside Waste Ma n ageme n t A u thority Solid Waste E n terprise Reve nu e, Shoreway E n viro n me n tal Ce n ter, Series A, 5.25%, 9/01/24 So u th Co un ty Regio n al Wastewater A u thority Reve nu e, Regio n al Wastewater Facilities Project, Ref un di n g, AGMC I n s u red, 3.25%, 8/01/11 So u th Gate PFA Tax Allocatio n Reve nu e, So u th Gate Redevelopme n t Project No. 1, XLCA I n s u red, 5.00%, 9/01/16 So u ther n Califor n ia P u blic Power A u thority Nat u ral Gas Project Reve nu e, Project No. 1, Series A, 5.25%, 11/01/19 So u ther n P u blic Power A u thority Power Project Reve nu e, Ca n yo n Power, Ref un di n g, Series A, 5.00%, 7/01/19 Stockto n Reve nu e, OCo nn or Woods Ho u si n g Corp., Series A, 5.375%, 11/01/11 Tobacco Sec u ritizatio n A u thority Norther n Califor n ia Tobacco Settleme n t Reve nu e, Asset-Backed Bo n ds, Series B, ETM, 4.50%, 6/01/11 Pre-Ref un ded, 4.60%, 6/01/12 Pre-Ref un ded, 4.70%, 6/01/13 Pre-Ref un ded, 4.80%, 6/01/14 Annual Report | 57 58 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Short Term Investments 2.8% Municipal Bonds 2.8% California 2.7% b Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Childre n s Hospital Los A n geles, Series B, Daily VRDN a n d P u t, 0.16%, 7/01/42 $ $ b Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, Co n temporary Jewish M u se u m, Daily VRDN a n d P u t, 0.17%, 12/01/36 Pacific Gas a n d Electric Co., Ref un di n g, Series A, Daily VRDN a n d P u t, 0.12%, 11/01/26 b Califor n ia PCFA, PCR, Pacific Gas a n d Electric Co., Ref un di n g, Series F, Daily VRDN a n d P u t, 0.10%, 11/01/26 b Califor n ia State Eco n omic Recovery GO, Series C-4, Daily VRDN a n d P u t, 0.10%, 7/01/23 b Califor n ia Statewide CDA Reve nu e, Los A n geles Co un ty M u se u m Art Project, Ref un di n g, Series D, Daily VRDN a n d P u t, 0.12%, 12/01/34 b Irvi n e 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 93-14, Daily VRDN a n d P u t, 0.16%, 9/02/25 b Los A n geles Departme n t of Water a n d Power Reve nu e, Ref un di n g, Series B-3, Daily VRDN a n d P u t, 0.14%, 7/01/34 b Sacrame n to Co un ty Sa n itatio n District Fi n a n ci n g A u thority Reve nu e, s u b. lie n , Sa n itatio n District, Ref un di n g, Series C, Daily VRDN a n d P u t, 0.17%, 12/01/38 b Sa n ta Clara Electric Reve nu e, s u b. bo n d, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.17%, 7/01/34 b So u ther n Califor n ia P u blic Power A u thority Power Project Reve nu e, Mead-Adela n to Project, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.12%, 7/01/20 U.S. Territories 0.1% Puerto Rico 0.1% b P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.10%, 7/01/32 Total Short Term Investments (Cost $23,150,000) Total Investments (Cost $794,324,682) 99.5% Other Assets, less Liabilities 0.5% Net Assets 100.0% $ See Abbreviations on page 79. a Security purchased on a when-issued basis. See Note 1(b). b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | 59 Franklin California Tax-Free Trust Financial Highlights Franklin California Tax-Exempt Money Fund Year Ended June 30, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s - n et i n vestme n t i n come (loss) () a Less distrib u tio n s from n et i n vestme n t i n come  ) Net asset val u e, e n d of year $ Total ret u r n b % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % Net i n vestme n t i n come (loss) ()% c % Supplemental data Net assets, e n d of year (000s) $ a Amount rounds to less than $0.001 per share. b Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. c Rounds to less than 0.01%. 60 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 Franklin California Tax-Exempt Money Fund Principal Amount Value Investments 102.8% Municipal Bonds 102.8% California 102.8% a Califor n ia Ed u catio n Notes Program Note Participatio n s Reve nu e, Series A, 2.00%, 7/01/11 $ $ b Califor n ia Ed u catio n al Facilities A u thority Reve nu e, Sta n ford U n iversity, Ref un di n g, Series L, Weekly VRDN a n d P u t, 0.10%, 10/01/22 Series L-2, Weekly VRDN a n d P u t, 0.10%, 10/01/14 Series L-3, Weekly VRDN a n d P u t, 0.10%, 10/01/15 Series L-4, Weekly VRDN a n d P u t, 0.10%, 10/01/16 Series L-5, Weekly VRDN a n d P u t, 0.10%, 10/01/17 b Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Adve n tist Health System West, Series A, Weekly VRDN a n d P u t, 0.25%, 8/01/21 b Califor n ia HFAR, MF, Mo n tecito Village, Series B, FHLMC I n s u red, Weekly VRDN a n d P u t, 0.29%, 4/01/43 MFH, Ref un di n g, Series B, Weekly VRDN a n d P u t, 0.32%, 2/01/35 MFH, Series B, Weekly VRDN a n d P u t, 0.32%, 2/01/31 MFH III, Ref un di n g, Series F, Weekly VRDN a n d P u t, 0.19%, 2/01/32 MFH III, Series D, Weekly VRDN a n d P u t, 0.32%, 2/01/31 b Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, America n Natio n al Red Cross, Ref un di n g, Weekly VRDN a n d P u t, 0.17%, 9/01/34 Califor n ia Academy of Scie n ces, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.12%, 9/01/38 Co n temporary Jewish M u se u m, Daily VRDN a n d P u t, 0.17%, 12/01/36 J. Pa u l Getty Tr u st, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.08%, 10/01/23 J. Pa u l Getty Tr u st, Ref un di n g, Series D, Daily VRDN a n d P u t, 0.08%, 4/01/33 Los A n geles Co un ty M u se u m, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.12%, 9/01/37 Ora n ge Co un ty Performi n g Arts Ce n ter, Series B, Weekly VRDN a n d P u t, 0.25%, 7/01/34 b Califor n ia M un icipal Fi n a n ce A u thority Reve nu e, Westmo n t College, Series A, Weekly VRDN a n d P u t, 0.27%, 1/01/40 b Califor n ia PCFA, PCR, Pacific Gas a n d Electric Co., Ref un di n g, Series C, Daily VRDN a n d P u t, 0.13%, 11/01/26 Califor n ia School Cash Reserve Program A u thority COP, Series A, 2.50%, 7/01/10 b Califor n ia State Departme n t of Water Reso u rces Power S u pply Reve nu e, Ref un di n g, Series G, S u b Series G-3, AGMC I n s u red, Weekly VRDN a n d P u t, 0.35%, 5/01/16 Series B, S u b Series B-1, Daily VRDN a n d P u t, 0.10%, 5/01/22 b Califor n ia State Eco n omic Recovery GO, Series C-2, Daily VRDN a n d P u t, 0.16%, 7/01/23 Series C-4, Daily VRDN a n d P u t, 0.10%, 7/01/23 Series C-11, Weekly VRDN a n d P u t, 0.18%, 7/01/23 b Califor n ia State Ed u catio n al Facilities A u thority Reve nu e, Califor n ia I n stit u te of Tech n ology, Series B, Weekly VRDN a n d P u t, 0.19%, 10/01/36 b Califor n ia State GO, Ki n dergarte n , Series A3, Daily VRDN a n d P u t, 0.18%, 5/01/34 Ki n dergarte n , Series B1, Daily VRDN a n d P u t, 0.13%, 5/01/34 Series B-3, Weekly VRDN a n d P u t, 0.20%, 5/01/33 b Califor n ia Statewide CDA Reve nu e, Joh n M u ir Health, Ref un di n g, Series C, Daily VRDN a n d P u t, 0.12%, 8/15/27 Annual Report | 61 Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Tax-Exempt Money Fund Principal Amount Value Investments (continued) Municipal Bonds (continued) California (continued) b Califor n ia Statewide CDA Reve nu e, (co n ti nu ed) Los A n geles Co un ty M u se u m Art Project, Ref un di n g, Series C, Weekly VRDN a n d P u t, 0.19%, 12/01/34 $ $ Los A n geles Co un ty M u se u m Art Project, Ref un di n g, Series D, Daily VRDN a n d P u t, 0.12%, 12/01/34 Motio n Pict u re a n d Televisio n F un d, Series A, Weekly VRDN a n d P u t, 0.25%, 3/01/31 To u ro U n iversity Project, Ref un di n g, Weekly VRDN a n d P u t, 0.26%, 9/01/29 b Calleg u as-Las Virge n es PFAR, M un icipal Water District Project, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.25%, 7/01/37 b East Bay MUD Wastewater System Reve nu e, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.25%, 6/01/33 b Fremo n t PFA, COP, Weekly VRDN a n d P u t, 0.28%, 8/01/30 b Hillsboro u gh COP, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.30%, 6/01/30 b Irvi n e 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 00-18, Series A, Daily VRDN a n d P u t, 0.16%, 9/02/26 AD No. 03-19, Series A, Daily VRDN a n d P u t, 0.16%, 9/02/29 AD No. 03-19, Series B, Daily VRDN a n d P u t, 0.16%, 9/02/29 AD No. 05-21, Series A, Daily VRDN a n d P u t, 0.15%, 9/02/31 AD No. 94-13, Daily VRDN a n d P u t, 0.16%, 9/02/22 AD No. 94-15, Ref un di n g, Daily VRDN a n d P u t, 0.16%, 9/02/20 AD No. 97-13, Daily VRDN a n d P u t, 0.16%, 9/02/23 AD No. 97-16, Daily VRDN a n d P u t, 0.16%, 9/02/22 b Irvi n e Ra n ch Water District GO, District Nos. a n d 250, Daily VRDN a n d P u t, 0.15%, 1/01/21 b Los A n geles Co un ty Ho u si n g A u thority MFHR, Malib u Meadows Project, Ref un di n g, Series B, FNMA I n s u red, Weekly VRDN a n d P u t, 0.24%, 4/15/28 b Los A n geles Co un ty MFMR, Ho u si n g, Vale n cia Ho u si n g Project, Series C, Weekly VRDN a n d P u t, 0.20%, 4/01/31 Series A, FHLMC I n s u red, Weekly VRDN a n d P u t, 0.20%, 7/01/14 b Los A n geles Departme n t of Water a n d Power Reve nu e, Ref un di n g, Series B-1, Weekly VRDN a n d P u t, 0.24%, 7/01/34 b Los A n geles Departme n t of Water a n d Power Waterworks Reve nu e, Ref un di n g, Series B, S u b Series B-4, Weekly VRDN a n d P u t, 0.24%, 7/01/35 Series B, S u b Series B-2, Daily VRDN a n d P u t, 0.13%, 7/01/35 Los A n geles USD, GO, TRAN, 2.00%, 8/12/10 a Series A, 2.00%, 6/30/11 b Los A n geles Wastewater System Reve nu e, Ref un di n g, Series B, Weekly VRDN a n d P u t, 0.27%, 6/01/28 S u b Series A, Weekly VRDN a n d P u t, 0.26%, 6/01/28 b Metropolita n Water District of So u ther n Califor n ia Reve nu e, Special, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.24%, 10/01/29 b Metropolita n Water District of So u ther n Califor n ia Waterworks Reve nu e, Series C, Weekly VRDN a n d P u t, 0.24%, 7/01/28 Series C-2, Daily VRDN a n d P u t, 0.14%, 7/01/36 b Ocea n side MFHR, Shadow Way Apartme n ts Project, Weekly VRDN a n d P u t, 0.26%, 3/01/49 b Ora n ge Co un ty Apartme n t Developme n t Reve nu e, Harbor Poi n te, Iss u e D, Ref un di n g, FHLMC I n s u red, Weekly VRDN a n d P u t, 0.25%, 12/01/22 62 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2010 (continued) Franklin California Tax-Exempt Money Fund Principal Amount Value Investments (continued) Municipal Bonds (continued) California (continued) b Ora n ge Co un ty Apartme n t Developme n t Reve nu e, (co n ti nu ed) Park Ridge Villas, Iss u e 1, Ref un di n g, FNMA I n s u red, Weekly VRDN a n d P u t, 0.25%, 11/15/28 $ $ Trab u co Woods, Ref un di n g, Series J, FNMA I n s u red, Weekly VRDN a n d P u t, 0.28%, 11/15/28 b Ora n ge Co un ty Ho u si n g A u thority MF Apartme n t Developme n t Reve nu e, La n ter n Pi n es Project, Series CC, FNMA I n s u red, Weekly VRDN a n d P u t, 0.24%, 12/01/27 Roseville Joi n t UHSD, GO, TRAN, 3.00%, 9/08/10 b Sacrame n to Co un ty Sa n itatio n District Fi n a n ci n g A u thority Reve nu e, s u b. lie n , Sa n itatio n District, Ref un di n g, Series C, Daily VRDN a n d P u t, 0.17%, 12/01/38 Series E, Weekly VRDN a n d P u t, 0.20%, 12/01/40 b Sa n Ber n ardi n o Co un ty MFHR, Ho u si n g Mortgage, Parkview, Ref un di n g, Series A, FNMA I n s u red, Weekly VRDN a n d P u t, 0.26%, 2/15/27 b Sa n Diego Co un ty COP, Sa n Diego Fo un datio n , Weekly VRDN a n d P u t, 0.25%, 8/01/36 b Sa n Jose Fi n a n ci n g A u thority Lease Reve nu e, Civic Ce n ter Project, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.24%, 6/01/39 Hayes Ma n sio n , Ref un di n g, Series C, Weekly VRDN a n d P u t, 0.16%, 6/01/27 b Sa n Jose RDAR, Merged Area Redevelopme n t Project, Series B, Weekly VRDN a n d P u t, 0.15%, 7/01/26 Sa n Mateo UHSD, GO, BAN, 2.00%, 2/28/11 b Sa n ta A n a Ho u si n g A u thority MFHR, Harbor Poi n te Apartme n ts, Ref un di n g, Series A, FNMA I n s u red, Weekly VRDN a n d P u t, 0.35%, 12/15/22 b Sa n ta Clara Co un ty Fi n a n ci n g A u thority Lease Reve nu e, Valley Medical Ce n ter Facilities Replaceme n t Project, Series B, Weekly VRDN a n d P u t, 0.21%, 11/15/25 b Sa n ta Clara Co un ty Ho u si n g A u thority MFHR, Be n to n Park Ce n tral Apartme n ts, Ref un di n g, Series A, FNMA I n s u red, Weekly VRDN a n d P u t, 0.24%, 12/15/25 b Simi Valley MFHR, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.24%, 7/01/23 b So u ther n Califor n ia P u blic Power A u thority Power Project Reve nu e, Mead-Adela n to Project, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.12%, 7/01/20 Mead-Phoe n ix Project, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.12%, 7/01/20 b T u sti n 1915 Act Special Assessme n t, Reassessme n t District No. 95-2, Series A, Daily VRDN a n d P u t, 0.17%, 9/02/13 b U n io n City MFR, Ho u si n g Missio n Sierra, Ref un di n g, Series A, FNMA I n s u red, Weekly VRDN a n d P u t, 0.25%, 7/15/29 b Wal nu t Creek MFHR, Creekside Drive, FHLMC I n s u red, Weekly VRDN a n d P u t, 0.25%, 4/01/27 Total Investments (Cost $647,863,646) Other Assets, less Liabilities (2.8)% ) Net Assets 100.0% $ See Abbreviations on page 79. a Security purchased on a when-issued basis. See Note 1(b). b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | 63 Franklin California Tax-Free Trust Financial Statements Statements of Assets and Liabilities J un e 30, 2010 Franklin Franklin California Franklin California Intermediate-Term California Insured Tax-Free Tax-Free Tax-Exempt Income Fund Income Fund Money Fund Assets: I n vestme n ts i n sec u rities: Cost $ $ $ Val u e $ $ $ Cash Receivables: Capital shares sold I n terest Other assets  Total assets Liabilities: Payables: I n vestme n t sec u rities p u rchased  Capital shares redeemed Affiliates Distrib u tio n s to shareholders  Accr u ed expe n ses a n d other liabilities Total liabilities Net assets, at val u e $ $ $ Net assets co n sist of: Paid-i n capital $ $ $ U n distrib u ted n et i n vestme n t i n come  Net un realized appreciatio n (depreciatio n )  Acc u m u lated n et realized gai n (loss) Net assets, at val u e $ $ $ 64 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) J un e 30, 2010 Franklin Franklin California Franklin California Intermediate-Term California Insured Tax-Free Tax-Free Tax-Exempt Income Fund Income Fund Money Fund Class A: Net assets, at val u e $ $ $ Shares o u tsta n di n g Net asset val u e per share a $ $ $ Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 95.75%, 97.75% a n d 100%, respectively) $ $ $ Class B: Net assets, at val u e $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share a $ Class C: Net assets, at val u e $ $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share a $ $ Advisor Class: Net assets, at val u e $ $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share $ $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 65 Franklin California Tax-Free Trust Financial Statements (continued) Statements of Operations for the year e n ded J un e 30, 2010 Franklin Franklin California Franklin California Intermediate-Term California Insured Tax-Free Tax-Free Tax-Exempt Income Fund Income Fund Money Fund I n vestme n t i n come: I n terest $ $ $ Expe n ses: Ma n ageme n t fees (Note 3a) Distrib u tio n fees: (Note 3c) Class A  Class B   Class C  Tra n sfer age n t fees (Note 3e) C u stodia n fees Reports to shareholders Registratio n a n d fili n g fees Professio n al fees Tr u stees fees a n d expe n ses Other Total expe n ses Expe n ses waived/paid by affiliates (Note 3f)   ) Net expe n ses Net i n vestme n t i n come (loss) ) Realized a n d un realized gai n s (losses): Net realized gai n (loss) from i n vestme n ts ) )  Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts  Net realized a n d un realized gai n (loss)  Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ $ $ ) 66 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin California Franklin California Insured Intermediate-Term Tax-Free Income Fund Tax-Free Income Fund Year Ended June 30, Year Ended June 30, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ Net realized gai n (loss) from i n vestme n ts ) Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts ) ) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s ) Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A ) Class B ) )   Class C ) Advisor Class ) Total distrib u tio n s to shareholders ) Capital share tra n sactio n s: (Note 2) Class A Class B ) )   Class C Advisor Class Total capital share tra n sactio n s Redemptio n fees   Net i n crease (decrease) i n n et assets ) Net assets: Begi nn i n g of year E n d of year $ U n distrib u ted n et i n vestme n t i n come i n cl u ded i n n et assets: E n d of year $ Annual Report | The accompanying notes are an integral part of these financial statements. | 67 Franklin California Tax-Free Trust Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin California Tax-Exempt Money Fund Year Ended June 30, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come (loss) $ ) $ Net realized gai n (loss) from i n vestme n ts  Net i n crease (decrease) i n n et assets res u lti n g from operatio n s ) Distrib u tio n s to shareholders from n et i n vestme n t i n come  ) Capital share tra n sactio n s (Note 2) ) Net i n crease (decrease) i n n et assets ) Net assets (there is n o un distrib u ted n et i n vestme n t i n come at begi nn i n g or e n d of year): Begi nn i n g of year E n d of year $ $ 68 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Trust Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin California Tax-Free Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of three funds (Funds). The classes of shares offered within each of the Funds are indicated below. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. Class A, Class B, Class C Class A Class A, Class C & Advisor Class & Advisor Class Fra n kli n Califor n ia Tax-Exempt Fra n kli n Califor n ia I n termediate-Term Fra n kli n Califor n ia I n s u red Tax-Free Mo n ey F un d Tax-Free I n come F un d I n come F un d The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds value their investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities in the Franklin California Tax-Exempt Money Fund are valued at amortized cost, which approximates market value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of Annual Report | 69 Franklin California Tax-Free Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. b. Securities Purchased on a When-Issued Basis The Funds may purchase securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Funds will generally purchase these securities with the intention of holding the securities, they may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income Taxes It is each Funds policy to qualify as a regulated investment company under the Internal Revenue Code and to distribute to shareholders substantially all of its income and net realized gains. As a result, no provision for federal income taxes is required. The Funds file U.S. income tax returns as well as tax returns in certain other jurisdictions. As of June 30, 2010, and for all open tax years, the Funds have determined that no provision for income tax is required in the Funds financial statements. Open tax years are those that remain subject to examination by such taxing authorities, which in the case of the U.S. is three years after the filing of a funds tax return. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. 70 | Annual Report Franklin California Tax-Free Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Security Transactions, Investment Income, Expenses and Distributions (continued) Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Trust are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. government. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, there is a risk that in the event of an issuer default, the insurer may not be able to fulfill its obligations under the terms of the policy. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Redemption Fees A short term trading redemption fee was imposed, with some exceptions, on any Fund shares that were redeemed or exchanged within seven calendar days following their purchase date. The redemption fee was 2% of the amount redeemed. Such fees were retained by the funds and accounted for as an addition to paid-in capital. Effective September 1, 2008, the redemption fee was eliminated. h. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Annual Report | 71 Franklin California Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST At June 30, 2010, there were an unlimited number of shares authorized (without par value). Transactions in the Franklin California Tax-Exempt Money Funds shares were at $1.00 per share. Transactions in the Funds shares were as follows: Franklin California Franklin California Insured Intermediate-Term Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Year e n ded J un e 30, 2010 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Year e n ded J un e 30, 2009 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Class B Shares: Year e n ded J un e 30, 2010 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Year e n ded J un e 30, 2009 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Class C Shares: Year e n ded J un e 30, 2010 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Year e n ded J un e 30, 2009 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ 72 | Annual Report Franklin California Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin California Franklin California Insured Intermediate-Term Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Advisor Class Shares: Year e n ded J un e 30, 2010 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Year e n ded J un e 30, 2009 a Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ a For the period October 31, 2008 (effective date) to June 30, 2009. Franklin California Tax-Exempt Money Fund Amount Class A Shares: Year e n ded J un e 30, 2010 Shares sold $ Shares redeemed ) Net i n crease (decrease) $ Year e n ded J un e 30, 2009 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ ) 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors of the following subsidiaries: Subsidiary Fra n kli n Advisers, I n c. (Advisers) Fra n kli n Templeto n Services, LLC (FT Services) Fra n kli n Templeto n Distrib u tors, I n c. (Distrib u tors) Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Affiliation I n vestme n t ma n ager Admi n istrative ma n ager Pri n cipal un derwriter Tra n sfer age n t Annual Report | 73 Franklin California Tax-Free Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund pay an investment management fee to Advisers based on the month-end net assets of each of the funds and the Franklin California Tax-Exempt Money Fund pays an investment management fee to Advisers based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $100 millio n % Over $100 millio n , u p to a n d i n cl u di n g $250 millio n % Over $250 millio n , u p to a n d i n cl u di n g $7.5 billio n % Over $7.5 billio n , u p to a n d i n cl u di n g $10 billio n % Over $10 billio n , u p to a n d i n cl u di n g $12.5 billio n % Over $12.5 billio n , u p to a n d i n cl u di n g $15 billio n % Over $15 billio n , u p to a n d i n cl u di n g $17.5 billio n % Over $17.5 billio n , u p to a n d i n cl u di n g $20 billio n b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on average daily net assets, and is not an additional expense of the Funds. c. Distribution Fees The Funds Board of Trustees has adopted distribution plans for each share class of the Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the funds Class A reimbursement distribution plans, the funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the funds Class B and C compensation distribution plans, the funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. 74 | Annual Report Franklin California Tax-Free Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees (continued) The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Franklin California Franklin California Insured Intermediate-Term Tax-Free Income Fund Tax-Free Income Fund Reimb u rseme n t Pla n s: Class A % % Compe n satio n Pla n s: Class B %  Class C % % d. Sales Charges/Underwriting Agreements Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the year: Franklin California Franklin California Franklin California Insured Tax-Free Intermediate-Term Tax-Exempt Income Fund Tax-Free Income Fund Money Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ $ $  Co n ti n ge n t deferred sales charges retai n ed $ $ $ e. Transfer Agent Fees For the year ended June 30, 2010, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin California Franklin California Franklin California Insured Tax-Free Intermediate-Term Tax-Exempt Income Fund Tax-Free Income Fund Money Fund Tra n sfer age n t fees $ $ $ f. Waiver and Expense Reimbursements In efforts to prevent a negative yield for the Franklin California Tax-Exempt Money Fund, Advisers has voluntarily agreed to waive or limit its fees, assume as its own expense certain expenses otherwise payable by the fund and if necessary, make a capital infusion into the fund. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by Advisers at any time, and without further notice. There is no guarantee that the fund will be able to avoid a negative yield. Annual Report | 75 Franklin California Tax-Free Trust Notes to Financial Statements (continued) 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At June 30, 2010, the capital loss carryforwards were as follows: Franklin California Franklin California Franklin California Insured Tax-Free Intermediate-Term Tax-Exempt Income Fund Tax-Free Income Fund Money Fund Capital loss carryforwards expiri n g i n : $  $ $            $ $ $ During the year ended June 30, 2010, the Franklin California Insured Tax-Free Income Fund utilized $71,114 of capital loss carryforwards. On June 30, 2010, the Franklin California Intermediate-Term Tax-Free Income Fund had expired capital loss carryforwards of $112,465, which were reclassified to paid-in capital. For tax purposes, realized capital losses occurring subsequent to October 31, may be deferred and treated as occurring on the first day of the following fiscal year. At June 30, 2010, the Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund deferred realized capital losses of $2,896,238 and $2,002,618, respectively. The tax character of distributions paid during the years ended June 30, 2010 and 2009, was as follows: Franklin California Franklin California Insured Intermediate-Term Tax-Free Income Fund Tax-Free Income Fund Distrib u tio n s paid from: Tax exempt i n come $ Franklin California Tax-Exempt Money Fund Distrib u tio n s paid from: Tax exempt i n come $  $ 76 | Annual Report Franklin California Tax-Free Trust Notes to Financial Statements (continued) 4. I NCOME T AXES (continued) At June 30, 2010, the cost of investments, net unrealized appreciation (depreciation), and undistributed tax exempt income for income tax purposes were as follows: Franklin California Franklin California Franklin California Insured Tax-Free Intermediate-Term Tax-Exempt Income Fund Tax-Free Income Fund Money Fund Cost of i n vestme n ts $ $ $ U n realized appreciatio n $ $ $  U n realized depreciatio n ) )  Net un realized appreciatio n (depreciatio n ) $ $ $  Distrib u table ear n i n gs  un distrib u ted tax exempt i n come $ $ $  Net investment income differs for financial statement and tax purposes primarily due to differing treatments of bond discounts and non-deductible expenses. Net realized gains (losses) differ for financial statement and tax purposes primarily due to differing treatments of wash sales and bond discounts. 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended June 30, 2010, were as follows: Franklin California Franklin California Insured Tax-Free Intermediate-Term Income Fund Tax-Free Income Fund P u rchases $ $ Sales $ $ 6. C ONCENTRATION OF R ISK Each of the Funds invests a large percentage of its total assets in obligations of issuers within California and U.S. territories. Such concentration may subject the Funds to risks associated with industrial or regional matters, and economic, political or legal developments occurring within California and U.S. territories. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the Funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. Annual Report | 77 Franklin California Tax-Free Trust Notes to Financial Statements (continued) 7. C REDIT F ACILITY The Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund, together with other U.S. registered and foreign investment funds (collectively Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on January 21, 2011. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the funds shall, in addition to interest charged on any borrowings made by the funds and other costs incurred by the funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.10% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the year ended June 30, 2010, the funds did not use the Global Credit Facility. 8. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as a Level 2. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At June 30, 2010, all of the Funds investments in securities carried at fair value were in Level 2 inputs. 78 | Annual Report Franklin California Tax-Free Trust Notes to Financial Statements (continued) 9. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. ABBREVIATIONS Selected Portfolio 1915 Act - Improveme n t Bo n d Act of 1915 MF ABAG - The Associatio n of Bay Area Gover n me n ts MFH ACA - America n Capital Access Holdi n gs I n c. MFHR AD - Assessme n t District MFMR AGMC - Ass u red G u ara n ty M un icipal Corp. MFR AMBAC - America n M un icipal Bo n d Ass u ra n ce Corp. MTA BAN - Bo n dA n ticipatio n Note MUD BART - Bay Area Rapid Tra n sit NATL BHAC - Berkshire Hathaway Ass u ra n ce Corp. NATL RE CDA - Comm un ity Developme n t A u thority/Age n cy CFD - Comm un ity Facilities District PBA COP - Certificate of Participatio n PCFA CRDA - Comm un ity Redevelopme n t PCR A u thority/Age n cy PFA ETM - Escrow to Mat u rity PFAR FGIC - Fi n a n cialG u ara n ty I n s u ra n ce Co. RDA FHA - Federal Ho u si n g A u thority/Age n cy RDAR FHLMC - Federal Home Loa n Mortgage Corp. SFMR FNMA - Federal Natio n al Mortgage Associatio n TRAN GNMA - Gover n me n t Natio n al Mortgage Associatio n UHSD GO - Ge n eralObligatio n USD HFAR - Ho u si n gFi n a n ce A u thority Reve nu e XLCA ID - Improveme n t District M u lti-Family M u lti-FamilyHo u si n g M u lti-FamilyHo u si n g Reve nu e M u lti-FamilyMortgage Reve nu e M u lti-FamilyReve nu e Metropolita n Tra n sit A u thority M un icipalUtility District Natio n al P u blic Fi n a n cial G u ara n tee Corp. Natio n al P u blic Fi n a n cial G u ara n tee Corp. Rei n s u red P u blicB u ildi n g A u thority Poll u tio n Co n trol Fi n a n ci n g A u thority Poll u tio n Co n trol Reve nu e P u blicFi n a n ci n g A u thority P u blicFi n a n ci n g A u thority Reve nu e Redevelopme n t Age n cy/A u thority Redevelopme n t Age n cy Reve nu e Si n gleFamily Mortgage Reve nu e Tax a n d Reve nu e A n ticipatio n Note U n ified/U n io n High School District U n ified/U n io n School District XL Capital Ass u ra n ce Annual Report | 79 Franklin California Tax-Free Trust Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin California Tax-Free Trust In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin California Insured Tax-Free Income Fund, Franklin California Intermediate-Term Tax-Free Income Fund and Franklin California Tax-Exempt Money Fund (separate portfolios of Franklin California Tax-Free Trust, hereafter referred to as the Funds) at June 30, 2010, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at June 30, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California August 16, 2010 80 | Annual Report Franklin California Tax-Free Trust Tax Designation (unaudited) Under Section 852(b)(5)(A) of the Internal Revenue Code, the Funds designate 100% of the distributions paid from net investment income as exempt-interest dividends for the fiscal year ended June 30, 2010. A portion of the Funds exempt-interest dividends may be subject to the federal alternative minimum tax. In January 2011, shareholders will be notified of amounts for use in preparing their 2010 income tax returns. Annual Report | 81 Franklin California Tax-Free Trust Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held Harris J. Ashton (1932) Trustee Since 1985 Bar-S Foods (meat packing company). One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During Past 5 Years: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Sam Ginn (1937) Trustee Since 2007 ICO Global Communications One Franklin Parkway (Holdings) Limited (satellite company). San Mateo, CA 94403-1906 Principal Occupation During Past 5 Years: Private investor; and formerly, Chairman of the Board, Vodafone AirTouch, PLC (wireless company); Chairman of the Board and Chief Executive Officer, AirTouch Communications (cellular communications) (1993-1998) and Pacific Telesis Group (telephone holding company) (1988-1994). Edith E. Holiday (1952) Trustee Since 2006 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas), H.J. Heinz San Mateo, CA 94403-1906 Company (processed foods and allied products), RTI International Metals, Inc. (manufacture and distribution of titanium), Canadian National Railway (railroad) and White Mountains Insurance Group, Ltd. (holding company). Principal Occupation During Past 5 Years: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison  United States Treasury Department (1988-1989). J. Michael Luttig (1954) Trustee Since Boeing Capital Corporation (aircraft One Franklin Parkway December 2009 financing). San Mateo, CA 94403-1906 Principal Occupation During Past 5 Years: Executive Vice President, General Counsel and member of Executive Council, The Boeing Company; and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). 82 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held Frank A. Olson (1932) Trustee Since 2007 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas). San Mateo, CA 94403-1906 Principal Occupation During Past 5 Years: Chairman Emeritus, The Hertz Corporation (car rental) (since 2000) (Chairman of the Board (1980-2000) and Chief Executive Officer (1977-1999)); and formerly, Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines). Larry D. Thompson (1945) Trustee Since 2007 Cbeyond, Inc. (business One Franklin Parkway communications provider) and The San Mateo, CA 94403-1906 Southern Company (energy company). Principal Occupation During Past 5 Years: Senior Vice President  Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (consumer products); and formerly, Director, Delta Airlines (aviation) (2003-2005) and Providian Financial Corp. (credit card provider) (1997-2001); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) Lead Trustee since None One Franklin Parkway Independent 2006 and Lead San Mateo, CA 94403-1906 Trustee Independent Trustee since 2008 Principal Occupation During Past 5 Years: President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President  Finance and Strategy, Staples, Inc. (office supplies) (1992-1996); Senior Vice President  Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held **Charles B. Johnson (1933) Trustee and Trustee since None One Franklin Parkway Chairman of and San Mateo, CA 94403-1906 the Board Chairman of the Board since 1993 Principal Occupation During Past 5 Years: Chairman of the Board, Member  Office of the Chairman and Director, Franklin Resources, Inc.; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. **Gregory E. Johnson (1961) Trustee Since 2007 87 None One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During Past 5 Years: Director, President and Chief Executive Officer, Franklin Resources, Inc.; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 33 of the investment companies in Franklin Templeton Investments. Annual Report | 83 Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held Sheila Amoroso (1959) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of eight of the investment companies in Franklin Templeton Investments. Rafael R. Costas, Jr. (1965) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of eight of the investment companies in Franklin Templeton Investments. James M. Davis (1952) Chief Chief Compliance Not Applicable Not Applicable One Franklin Parkway Compliance Officer since San Mateo, CA 94403-1906 Officer and 2004 and Vice Vice President President  AML  AML Compliance Compliance since 2006 Principal Occupation During Past 5 Years: Director, Global Compliance, Franklin Resources, Inc.; officer of some of the other subsidiaries of Franklin Resources, Inc. and of 45 of the investment companies in Franklin Templeton Investments; and formerly, Director of Compliance, Franklin Resources, Inc. (1994-2001). Laura F. Fergerson (1962) Chief Since 2009 Not Applicable Not Applicable One Franklin Parkway Executive San Mateo, CA 94403-1906 Officer  Finance and Administration Principal Occupation During Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; officer of 45 of the investment companies in Franklin Templeton Investments; and formerly, Director and member of Audit and Valuation Committees, Runkel Funds, Inc. (2003-2004); Assistant Treasurer of most of the investment companies in Franklin Templeton Investments (1997-2003); and Vice President, Franklin Templeton Services, LLC (1997-2003). Gaston Gardey (1967) Treasurer, Since 2009 Not Applicable Not Applicable One Franklin Parkway Chief Financial San Mateo, CA 94403-1906 Officer and Chief Accounting Officer Principal Occupation During Past 5 Years: Director, Fund Accounting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. Aliya S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During Past 5 Years: Associate General Counsel, Franklin Templeton Investments; officer of 45 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). 84 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held David P. Goss (1947) Vice President Since 2000 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; officer and/or director, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 45 of the investment companies in Franklin Templeton Investments. Steven J. Gray (1955) Vice President Since Not Applicable Not Applicable One Franklin Parkway August 2009 San Mateo, CA 94403-1906 Principal Occupation During Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc.; and officer of 45 of the investment companies in Franklin Templeton Investments. Christopher J. Molumphy President Since April 2010 Not Applicable Not Applicable ) and Chief One Franklin Parkway Executive San Mateo, CA 94403-1906 Officer  Investment Management Principal Occupation During Past 5 Years: Director and Executive Vice President, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 22 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Vice President Since Not Applicable Not Applicable 500 East Broward Blvd. August 2009 Suite 2100 Fort Lauderdale, FL 33394-3091 Principal Occupation During Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Secretary and Trust Officer, Fiduciary Trust International of the South; and officer of 45 of the investment companies in Franklin Templeton Investments. Karen L. Skidmore (1952) Vice President Since 2006 Not Applicable Not Applicable One Franklin Parkway and Secretary San Mateo, CA 94403-1906 Principal Occupation During Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 45 of the investment companies in Franklin Templeton Investments. Craig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; officer of some of the other subsidiaries of Franklin Resources, Inc. and of 45 of the investment companies in Franklin Templeton Investments; and formerly, Partner, Shearman & Sterling, LLP (2004-2005); and General Counsel, Investment Company Institute (ICI) (1997-2004). Annual Report | 85 Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held Thomas Walsh (1961) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of eight of the investment companies in Franklin Templeton Investments *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Charles B. Johnson is considered to be an interested person of the Trust under the federal securities laws due to his position as officer and director and major shareholder of Franklin Resources, Inc. (Resources), which is the parent company of the Funds investment manager and distributor. Gregory E. Johnson is considered to be an interested person of the Trust under the federal securities laws due to his position as an officer and director of Resources. Note 1: Charles B. Johnson is the father of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. Note 3: Prior to June 30, 2010, Robert F. Carlson and Frank W.T. LaHaye each ceased to be a trustee of the Trust. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Funds Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Funds Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Funds Audit Committee since 2006. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an understanding of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/(800) 342-5236 to request the SAI. 86 | Annual Report Franklin California Tax-Free Trust Shareholder Information Board Review of Investment Management Agreement At a meeting held February 23, 2010, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for each of the separate tax-exempt funds within the Trust (Fund(s)). In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for each Fund, as well as periodic reports on shareholder services, legal, compliance, pricing and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for each Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis report prepared by management. The Lipper reports compared each Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis report discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Included with such profitability analysis report was information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant and a three-year expense analysis with an explanation for any increase in expense ratios. Additional material accompanying such report was a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Funds by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and a comparative analysis concerning transfer agent fees charged each Fund. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. While the investment management agreements for all Funds were considered at the same Board meeting, the Board dealt with each Fund separately. In approving continuance of the investment management agreement for each Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of each Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICE. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Funds and their shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for each Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset Annual Report | 87 Franklin California Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned smoothly during the Florida hurricanes and blackouts experienced in recent years. Consideration was also given to the experience of each Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of Fund shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager, noting continuing expenditures by management to increase and improve the scope of such services, periodic favorable reports on such service conducted by third parties, and the continuous enhancements to and high industry ranking given the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures, including continuous monitoring of counterparty credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Funds and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. The Board also noted managements efforts to minimize any negative impact on the nature and quality of services provided the Funds arising from Franklin Templeton Investments implementation of a hiring freeze and employee reductions in response to market conditions during the latter part of 2008 and early 2009. INVESTMENT PERFORMANCE . The Board placed significant emphasis on the investment performance of each Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings during the year, particular attention in assessing performance was given to the Lipper reports furnished for the agreement renewals. The Lipper reports prepared for each individual Fund showed its investment performance in comparison with a performance universe selected by Lipper. The following summarizes the performance results for each of the Funds. Franklin California Insured Tax-Free Income Fund  The Lipper report for this Fund showed the investment performance of its Class A shares during 2009 and the previous 10 years ended December 31, 2009, in comparison with a performance universe consisting of all retail and 88 | Annual Report Franklin California Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) institutional single-state insured municipal debt funds as selected by Lipper. The Lipper report showed that the Funds income return during 2009 and for the previous three-, five- and 10-year periods on an annualized basis was in the highest quintile of its performance universe. The Lipper report also showed that the Funds total return during 2009 was in the middle quintile of its performance universe, and for the previous three-, five- and 10-year periods on an annualized basis was in the lowest, middle and second-highest quintiles of such universe, respectively. The Board was satisfied with such performance, noting the Funds objective of maximizing tax-free income. Franklin California Intermediate-Term Tax-Free Income Fund  The Lipper report for this Fund showed the investment performance of its Class A shares during 2009 and the previous 10 years ended December 31, 2009, in comparison with a performance universe consisting of all retail and institutional California intermediate municipal debt funds as selected by Lipper. Such Lipper report comparison showed that the Funds income return in 2009 and during each of the previous three-, five- and 10-year periods on an annualized basis was in the highest quintile of its performance universe. The Lipper report also showed that the Funds total return during 2009 was in the second-highest quintile of its performance universe, and on an annualized basis was in the middle quintile of such universe for each of the previous three- and five-year periods, and in the second-highest quintile of such universe for the previous 10-year period. The Board was satisfied with such performance, noting the Funds objective of maximizing tax-free income. Franklin California Tax-Exempt Money Fund  The Lipper report for this Fund showed its investment performance during 2009 and the 10-year period ended December 31, 2009, in comparison to a performance universe consisting of all retail and institutional California tax-exempt money market funds as selected by Lipper. The Lipper report showed the Funds total return to be in the lowest quintile of its performance universe during 2009, and to be in the second-lowest quintile of such universe in each of the previous three-, five- and 10-year periods on an annualized basis. In discussing such performance, management explained that it reflected the Funds conservative approach, noting that it had no derivative holdings or investments in non-rated or Tier 2 securities. The Board found such performance acceptable in view of such factors, noting that the Funds total return was within 10 basis points of its Lipper performance universe medians in 2009 and in each of the previous three-, five- and 10-year annualized periods. COMPARATIVE EXPENSES. Consideration was given to a comparative analysis of the management fees and total expense ratio of each Fund compared with those of a group of other funds selected by Lipper as constituting its appropriate Lipper expense group. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on each Funds contractual investment management fee in Annual Report | 89 Franklin California Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) comparison with the contractual investment management fee rate that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expense ratio of the Fund in comparison with those of such group. The Lipper contractual investment management fee analysis includes administrative fees as being part of management fees and total expenses for comparative consistency were shown by Lipper for Fund Class A shares in the case of Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund. The Lipper report for Franklin California Insured Tax-Free Income Fund showed that its contractual investment fee rate was at the median of its Lipper expense group, while its actual total expense ratio was the least expensive within such group. The Lipper report for Franklin California Intermediate-Term Tax-Free Income Fund showed that its contractual investment fee rate was below the median of its Lipper expense group, while its actual total expense ratio was in the least expensive quintile of such group including 12b-1 fees, and the second most expensive quintile of such group excluding 12b-1 fees. The Board was satisfied with the management fee and total expenses of these two Funds in comparison to their Lipper expense groups. The Lipper expense comparison for Franklin California Tax-Exempt Money Fund showed its contractual investment management fee to be within three basis points above its Lipper expense group median, while its actual total expenses were in the least expensive quintile of such expense group. The Board was satisfied with the comparative expenses of this Fund as shown in the Lipper report and noted that the Funds expenses were subsidized by management fee waivers. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of each Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual Funds during the 12-month period ended September 30, 2009, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, attention was given to the methodology followed in allocating costs to each Fund, it being recognized that allocation methodologies are inherently subjective and various allocation methodologies may each be reasonable while producing different results. In this respect, the Board noted that, while being continuously refined and reflecting changes in the Managers own cost accounting, the allocation methodology was consistent with that followed in profitability report presentations for the Funds made in prior years and that the Funds independent registered public accounting firm had been engaged by the Manager to review the reasonableness of the allocation methodologies solely for use by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to each Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational 90 | Annual Report Franklin California Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Funds, as well as the need to meet additional regulatory and compliance requirements resulting from the Sarbanes-Oxley Act and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including its interest in a joint venture entity that financed up-front commissions paid to brokers/dealers who sold fund Class B shares prior to February 2005 when the offering of such shares was discontinued. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to each Fund was not excessive in view of the nature, quality and extent of services provided, also noting with respect to Franklin California Tax-Exempt Money Fund, that expenses were being subsidized through fee waivers. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Funds grow larger and the extent to which this is reflected in the level of management fees charged. While recognizing any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appeared as some funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such fund. The Board also noted that any economies of scale are shared with each of these Funds and their shareholders through management fee breakpoints existing in each of the Funds investment management agreements so that as a Fund grows in size, its effective management fee rate declines. The management fee structure, including administrative expenses for each Fund provides for a fee of 0.625% on the first $100 million of net assets; 0.50% on the next $150 million of net assets; 0.45% on net assets in excess of $250 million; with additional breakpoints thereafter beginning at the $7.5 billion net asset level. At December 31, 2009, the net assets of Franklin California Insured Tax-Free Income Fund stood at approximately $2.1 billion, and those of Franklin California Intermediate-Term Tax-Free Income Fund and Franklin California Tax-Exempt Money Fund were approximately $680 million and $557 million, respectively. In discussing these fee levels, managements position was that the existing fee rate reaches a low level quickly, which anticipates economies of scale as assets grow, and in support of such position pointed out the generally favorable effective management fee rate and low total actual expense comparisons for these Funds within their Lipper expense groups as previously discussed under Comparative Expenses. The Board believed that to the extent economies of scale may be realized by the Manager and its affiliates, the schedule of fees under the investment management agreement for these three Funds provides a sharing of benefits with each Fund and its shareholders. The Board also noted the fact that management was subsidizing the expenses of Franklin California Tax-Exempt Money Fund through fee waivers. Annual Report | 91 Franklin California Tax-Free Trust Shareholder Information (continued) Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 500 East Broward Boulevard, Suite 1500, Fort Lauderdale, FL 33394, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive the Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. 92 | Annual Report Sign up for electronic delivery on franklintempleton. com Annual Report and Shareholder Letter F RANKLIN C ALIFORNIA TAX-FREE T
